                        1:19-cv-01305-JES # 11-1          Page 1 of 64
                                                                                                    E-FILED
                                                                Monday, 02 December, 2019 11:50:01 AM
                                                                           Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 AT PEORIA

MICHAEL ANTHONY CLARK,                      )
                                            )
              Petitioner,                   )
                                            )
                                            )       Case No. 19-cv-1305-JES
                                            )
FREDERICK ENTZEL, Warden                    )
                                            )
              Respondent.                   )

                                         APPENDIX

                                                                                        Page(s)

Defendant’s Motion to Dismiss, ECF 156,
  United States v. Clark et al., No. No. 05-cr-80810 (EDMI) ............................ 001-012

Opinion and Order Denying Motion to Dismiss, ECF 210,
  United States v. Clark et al., No. No. 05-cr-80810 (EDMI) ............................ 013-018

Superseding Indictment, ECF 259-2,
  United States v. Clark et al., No. No. 05-cr-80810 (EDMI) ............................ 019-058

Verdict Form, ECF 351,
  United States v. Clark et al., No. No. 05-cr-80810 (EDMI) ............................ 059-066

Sentencing Order, ECF 447,
   United States v. Clark et al., No. No. 05-cr-80810 (EDMI) ............................ 067-073

Criminal Judgment, ECF 455
   United States v. Clark et al., No. No. 05-cr-80810 (EDMI) ............................ 074-084

Amended Criminal Judgment, ECF 601,
  United States v. Clark et al., No. No. 05-cr-80810 (EDMI) ............................ 085-091
                         1:19-cv-01305-JES # 11-1         Page 2 of 64




2255 Motion, ECF 627,
   United States v. Clark et al., No. No. 05-cr 80810 (EDMI) ............................. 092-105

Amended 2255 Motion, ECF 655,
  United States v. Clark et al., No. No. 05-cr-80810 (EDMI) ............................ 106-158

Supplemental 2255 Motion, ECF 663,
  United States v. Clark et al., No. No. 05-cr-80810 (EDMI) ............................ 159-164

Response to 2255 Motion, ECF 669,
   United States v. Clark et al., No. No. 05-cr-80810 (EDMI) ............................ 165-186

Report and Recommendation, ECF 683,
  United States v. Clark et al., No. No. 05-cr-80810 (EDMI) ............................ 187-208

Order Accepting and Adopting R&R, ECF 692,
  United States v. Clark et al., No. No. 05-cr-80810 (EDMI) ............................ 209-216

Notice of Appeal, ECF 694,
  United States v. Clark et al., No. No. 05-cr-80810 (EDMI) ............................ 217-218

Order Denying Certificate of Appealability,
  Clark v. United States, No. 17-2048 (CA6 Mar. 9, 2018) ................................ 219-227




                                                ii
                     1:19-cv-01305-JES
     Case 2:05-cr-80810-LPZ-MKM        # 11-1
                                  Document 156 Page
                                                Filed3 06/05/06
                                                       of 64    Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,
               Plaintiff,                  Case No. 2005-80810
        vs.                                 HON. LAWRENCE P. ZATKOFF
MICHAEL ANTHONY CLARK,                      MAGISTRATE JUDGE
               Defendant.                              MONA K. MAJZOUB
____________________________________________________________________________/
JOHN F. ROYAL (P27800)              CORBETT EDGE O’MEARA (P54716)
Co-Counsel for Defendant            Co-Counsel for Defendant
The Ford Building                   93 Kercheval, Suite 3
615 Griswold St., Suite 1724        Grosse Pointe Farms, MI 48236
Detroit, Michigan 48226             (313) 882-7450
(313) 962-3738

KAREN M. GIBBS
Assistant US Attorney
211 West Fort Street, Suite 2001
Detroit, Michigan 48226
(313) 226-9100
___________________________________/

       MOTION TO DISMISS COUNTS 41 AND 42 OF THE INDICTMENT
    BECAUSE THE DEFENDANT’S RIGHT TO POSSESS FIREARMS HAD BEEN
                  RESTORED UNDER MICHIGAN LAW

       NOW COMES the Defendant, MICHAEL ANTHONY CLARK, by and through his

attorneys, JOHN F. ROYAL, and CORBETT EDGE O’MEARA, and respectfully moves this

Honorable Court for the entry of an Order dismissing Counts 41 and 42 of the Indictment because

the Defendant’s right to possess firearms had been restored under Michigan law on the dates of the

alleged offenses, and therefore it was not a violation of 18 USC 922(g)(1) for the Defendant to have

been in possession of a firearm on the dates alleged in the Indictment, for the following reasons:

        1.     The Defendant, Michael Anthony Clark, is one of fifteen defendants charged in a

45 count indictment. Specifically, Mr. Clark is charged in Count 1 with Conspiracy to Possess with

Intent to Distribute and to Distribute Marijuana; in Count 2 with Conspiracy to Possess with Intent




                                                                            APPENDIX, p. 001
                       1:19-cv-01305-JES
       Case 2:05-cr-80810-LPZ-MKM        # 11-1
                                    Document 156 Page
                                                  Filed4 06/05/06
                                                         of 64    Page 2 of 12



to Distribute and to Distribute Cocaine; in Count 4 with Engaging in a Continuing Criminal

Enterprise; in Counts 5, 6, 7, 9 10, 13, and 33 with Unlawful Use of a Communication Facility to

Conspire to Possess With Intent to Distribute Controlled Substances; in Counts 35 and 36, with

Conspiracy to Launder Money; in Counts 41 and 42, with Felon in Possession of a Firearm; and in

Counts 43 and 44 with Criminal Forfeiture.

      2.The Defendant is charged in Count 41 of the Indictment with possessing several firearms

which were seized by the Detroit Police Department during the search of the residential premises

at 7559 Prairie, Detroit, Mi. on February 12, 2005. See the Defendant’s pending MOTION TO

  SUPPRESS PHYSICAL EVIDENCE PURPOSELY SEIZED PURSUANT TO A SEARCH

 WARRANT FOR 7559 PRAIRIE ST., DETROIT, MI., which challenges the lawfulness of he

                       search which resulted in the seizure of these weapons.

 3.      The Defendant is charged in Count 42 of the Indictment with possessing a firearm which

                   was seized by the Detroit Police Department on May 5, 2005.

 4.      Both counts 41 and 42 of the Indictment in this case are based upon the Defendant’s prior

conviction of: “Robbery, a felony crime punishable by imprisonment for a term exceeding one

year,...” This is a reference to a the Defendant’s conviction of Robbery in Michigan’s Macomb

Circuit Court for which he was sentenced on August 29, 1984 to a prison term of 3 ½ to 7 years

       in prison. The Defendant discharged from the sentence in that case on April 27, 1990.

5. The Defendant’s civil rights under Michigan law, including his right to possess firearms, had

      been fully restored under Michigan Law by the dates of the offenses alleged in Indictment

Counts 41 and 42, and therefore he is entitled to the dismissal of these Counts as a matter of law.




                                                  2



                                                                            APPENDIX, p. 002
                    1:19-cv-01305-JES
    Case 2:05-cr-80810-LPZ-MKM        # 11-1
                                 Document 156 Page
                                               Filed5 06/05/06
                                                      of 64    Page 3 of 12



6. This Motion is supported by the attached Memorandum of Law, which is attached hereto, and

                              incorporated herein by reference.

   WHEREFORE, for all the above reasons, the Defendant MICHAEL ANTHONY CLARK

       requests that his motion to dismiss Counts 41 and 42 of the Indictment be granted.

                                                           Respectfully submitted,



                                                           s/John F. Royal
                                                           Co-Counsel for Defendant Clark
                                                           615 Griswold Street, Suite 1724
                                                           Detroit, MI 48226
                                                           Phone: (313) 962-3738
                                                           E-mail: johnroyal@ameritech.net
Dated: June 5, 2006                                        P27800




                                               3



                                                                          APPENDIX, p. 003
                     1:19-cv-01305-JES
     Case 2:05-cr-80810-LPZ-MKM        # 11-1
                                  Document 156 Page
                                                Filed6 06/05/06
                                                       of 64    Page 4 of 12



UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,
          Plaintiff,                         Case No. 2005-80810vs.
                                             HON. LAWRENCE P. ZATKOFF
MICHAEL ANTHONY CLARK,                       MAGISTRATE JUDGE
               Defendant.                              MONA K. MAJZOUB
____________________________________________________________________________/
JOHN F. ROYAL (P27800)              CORBETT EDGE O’MEARA (P54716)
Co-Counsel for Defendant            Co-Counsel for Defendant
The Ford Building                   93 Kercheval, Suite 3
615 Griswold St., Suite 1724        Grosse Pointe Farms, MI 48236
Detroit, Michigan 48226             (313) 882-7450
(313) 962-3738

KAREN M. GIBBS
Assistant US Attorney
211 West Fort Street, Suite 2001
Detroit, Michigan 48226
(313) 226-9100
___________________________________/

       MOTION TO DISMISS COUNTS 41 AND 42 OF THE INDICTMENT
    BECAUSE THE DEFENDANT’S RIGHT TO POSSESS FIREARMS HAD BEEN
                  RESTORED UNDER MICHIGAN LAW


                                      Statement of Facts

       The facts are set forth in the attached Motion to Dismiss Counts 41 and 42 of the

Indictment, which is incorporated herein by reference.




                                          Arguments

                                               1



                                                                          APPENDIX, p. 004
                     1:19-cv-01305-JES
     Case 2:05-cr-80810-LPZ-MKM        # 11-1
                                  Document 156 Page
                                                Filed7 06/05/06
                                                       of 64    Page 5 of 12



       I.      WHERE THE DEFENDANT’S CIVIL RIGHTS, INCLUDING
               HIS RIGHT TO POSSESS FIREARMS, WERE FULLY RESTORED
               ON APRIL 27, 1990, UPON COMPLETION OF HIS SENTENCE
               FOR HIS 1984 CONVICTION FOR ROBBERY, AND WHERE
               MORE THAN FIVE YEARS HAVE PASSED SINCE THE
               COMPLETION OF HIS SENTENCE, DEFENDANT CANNOT
               LAWFULLY BE PROSECUTED FOR ALLEGEDLY BEING A
               FELON IN POSSESSION OF FIREARMS IN 2005.

       The Sixth Circuit pointed out in Hampton v United States, 191 F3d 695 (6th Cir 1999) that

under Michigan law, a defendant serving a state prison in Michigan has his civil rights restored upon

completion of his sentence. In a subsequent case, United States v Campbell, 256 F3d 381, 390-395

(6th Cir ), cert den. 534 U.S. 1032 (2001), the Sixth Circuit described Hampton as being one of two

cases (the other being unpublished) in which the Court had held that: “...under the circumstances of

each case, felons with prior convictions predating the enactment of MCL 750.224f [Michigan’s

felon-in-possession law] had had their civil rights restored under Michigan law.”

        The Sixth Circuit further pointed out in Campbell, supra, at 390-395 that, pursuant to 18

USC 922(g)(1), a state’s restoration of civil rights only operates to restore a defendant’s federal

right to possess a firearm if the state imposes no continuing restrictions on the right of the defendant

to possess firearms under state law. In Campbell, the defendant was convicted of the prior felony

in 1989, and discharged form his sentence on January 2, 1991. However, the Sixth Circuit pointed

out that at the time of the defendant’s discharge from his sentence, he was subject to MCLA

28.422(1), which at that time prohibited the possession of a pistol by a person who had been

“convicted of a felony or incarcerated as a result of a felony conviction during the eight years

immediately preceding the individual’s date of application for a pistol license.” Campbell, supra.

In Campbell, the defendant was accused of possession of a firearm less than eight years after his

discharge from his previous felony conviction, so under Michigan law he still faced a restriction on


                                                   2



                                                                                APPENDIX, p. 005
                     1:19-cv-01305-JES
     Case 2:05-cr-80810-LPZ-MKM        # 11-1
                                  Document 156 Page
                                                Filed8 06/05/06
                                                       of 64    Page 6 of 12



his legal right to possess a firearm. Thus, the Court upheld his conviction for 18 USC 922(g)(1).

Campbell, supra.                               The instant case, however, is clearly distinguishable

from Campbell, because here the Defendant Michael Clark discharged from his robbery sentence

over 14 years before he is alleged in the Indictment to have possessed firearms in violation of federal

law. This case, then , presents the issue expressly left open in Campbell, which is the impact of the

passage of Michigan’s felon- in-possession law in 1992, upon persons who were completely

discharged from an earlier felony sentence prior to the effective date of the recent Michigan law.

        The statute prohibiting the possession of firearms by convicted felons in Michigan went into

effect October 13, 1992. MCLA 750.224(f). The statute divides prior felony convictions into two

types: ordinary felonies and “specified felonies.” MCLA 750.224(f)(5) and (6). Mr. Clark concedes

that his prior conviction of robbery constitutes a “specified felony.” The law prohibiting the

possession of firearms by persons who have been convicted of a specified felony states that such

persons cannot possess a firearm for a period of five years after the person has served all terms of

imprisonment, paid all fines, and successfully completed all conditions of probation or parole.

MCLA 750.224(f)(2)(a). In this case, Mr. Clark fulfilled all of these conditions as of his discharge

from his sentence on April 27, 1990.

       However, the Michigan Felon in Possession statute also states, in subsection MCLA

750.224(f)(2)(b) that, a convicted felon can only possess a firearm if: “the person’s right to possess

. . . a firearm has been restored pursuant to . . . [MCLA 28.424].” MCLA 28.424 is a statute which

went into effect simultaneously with the Felon in Possession statute on October 13, 1992. This

statute permits a person whose right to possess firearms has not been restored to apply to the County

Concealed Weapons Licensing Board, where s/he lives, for restoration of the right to possess



                                                  3



                                                                               APPENDIX, p. 006
                      1:19-cv-01305-JES
      Case 2:05-cr-80810-LPZ-MKM        # 11-1
                                   Document 156 Page
                                                 Filed9 06/05/06
                                                        of 64    Page 7 of 12



firearms. For purposes of this motion, Mr. Clark will assume that his Michigan firearms rights have

not been restored pursuant to this procedure.

        Pursuant to Michigan law as it existed on April 27, 1990 when Mr. Clark completed his

sentence for robbery, his right to possess firearms under Michigan law, as well as all of his other

civil rights, were fully restored. Froede v Holland Ladder and Manufacturing Co., 207 Mich App

127 (1994); Hampton v United States, 191 F3d 695 (6th Cir 1999).

        The Michigan state legislature, by enacting the Felon in Possession statute as well as the

procedure to apply for the restoration of firearms rights in October, 1992, could not thereby strip

individuals such as Mr. Clark of the right to possess firearms which Mr. Clark had regained under

Michigan law effective April 27, 1990. To do so would violate the Ex Post Facto Clauses of both

the United States and Michigan Constitutions, for two very different reasons.

       A.      The Michigan Felon in Possession statute cannot lawfully be interpreted to restrict
               the right of individuals whose rights under Michigan law to possess firearms were
               fully restored prior to the enactment of the statute providing a procedure to restore
               firearms rights to convicted felons.

       The ex post facto clauses, US Const., Art. I, §§ 9, 10; Mich Const., 1963, Art. 1, §10, forbid

the passage of any law “which imposes a punishment for an act which is not punishable at the time

it was committed; or imposes additional punishment to that then prescribed..” Cummings v Missouri,

4 Wall. 277, 277, 325-26; 18 L Ed 356 (1867) (emphasis added). Cf. Calder v Bull, 3 US (3 Dall)

386, 390; 1 L Ed 648 (1798); Fletcher v Peck, 6 Cranch 87, 138; 3 L Ed 162 (1810); Miller v Florida,

482 US 423, 429 (1987); Cf. Weaver v Graham, 450 US 24, 28-9 (1981); People v Davis, 181 Mich

App 354, 357; 448 NW2d 842 (1989).

       The test for determining whether a criminal law is ex post facto is: the law “must be

retrospective, that is, it must apply to events occurring before its enactment and it must disadvantage


                                                  4



                                                                               APPENDIX, p. 007
                      1:19-cv-01305-JES
      Case 2:05-cr-80810-LPZ-MKM        # 11-1
                                    Document 156Page  1006/05/06
                                                  Filed  of 64   Page 8 of 12



the offender affected by it.” Weaver, supra, at 29; Miller, supra, at 430; People v Stevenson, 416

Mich 383, 397 (1982). The ex post facto clauses are applicable to the judiciary. Bouie v Columbia,

378 US 347, 353-54 (1964).

       In this case, Mr. Clark’s right to possess firearms was fully restored on April 27, 1990 at the

time he successfully completed his sentence for his earlier conviction of robbery. The ex post facto

clause prohibits the legislature from retroactively increasing the penalty for Mr. Clark’s conviction

in 1984 by stripping him of his right to possess firearms two years after he successfully regained

those rights. Therefore, the statutory procedure whereby individuals can apply to their County

Concealed Weapons Licensing Board for restoration of firearms rights cannot possibly apply to

individuals such as Mr. Clark, who fully completed his sentence prior to the October 1992 effective

date of the legislation providing for the restoration of firearms right by the County Concealed

Weapons Licensing Boards. To do so would retroactively increase the penalty and punishment Mr.

Clark faced in 1984 when he was convicted of his prior offense of robbery, by stripping him of

firearms rights which he fully regained upon his successful completion of his sentence in 1990. Thus,

Mr. Clark cannot be lawfully be a person who was required to apply to the County Licensing Board

for restoration of his firearms rights after the Licensing Boards were given such authority in 1992.

Mr. Clark’s right to possess firearms under state law was fully restored when he completed his

sentence and could not constitutionally be stripped from him in 1992 based solely upon his status as

a convicted felon.

        Therefore, since more than five years have elapsed since the completion of Mr. Clark’s

sentence, and since his right to possess firearms was restored in April, 1990, upon successful

completion of his sentence, and since this right could not constitutionally be taken away from him



                                                 5



                                                                              APPENDIX, p. 008
                      1:19-cv-01305-JES
      Case 2:05-cr-80810-LPZ-MKM        # 11-1
                                    Document 156Page  1106/05/06
                                                  Filed  of 64   Page 9 of 12



at a later date, he cannot now be prosecuted for violations of the Federal Felon in Possession of

Firearms statute, which, as alleged in the Indictment, Counts 41 and 42, allegedly occurred in 2005.

        This argument is, to the knowledge of Mr. Clark, an argument of first impression. He is not

aware of any Court, state or federal, which has considered the above analysis. But based upon this

reasoning, Mr. Clark contends that Indictment Counts 41 and 42 must be dismissed.

B.     Prosecution of Mr. Clark for federal law Felon in Possession of a Firearm would also
       violate the ex post facto clauses because it retroactively increases the penalty imposed
       upon him for his 1984 Michigan robbery conviction.

       There is another ex post facto argument which Mr. Clark presents herein. This argument is

that the Michigan Felon-In-Possession statute impermissibly increases the penalty of his 1984

robbery conviction, in violation of the ex post facto clauses. However, Mr. Clark does acknowledge

that this argument has been considered and rejected by several other courts. This is the argument

which the Sixth Circuit’s opinion in Campbell, supra, expressly left open. Campbell, however, while

pointing that the Sixth Circuit has not yet addressed this question, does cite authority which is

contrary to the instant argument, as follows:

       This court has not yet ruled on whether application of MCL 750.224f in the context
       of a felon-in-possession charge pursuant to 18 USC 922(g)(1) constitutes an ex post
       facto violation. Michigan state courts and federal district courts in Michigan have
       held that application of MCL 750.224f to felons whose predicate convictions
       occurred prior to its October 13, 1992 effective date does not constitute an ex post
       facto violation. See, e.g., Hervey v United States, 105 FSupp2d 731, 735 (E.D.Mich
       2000); Kramer v United States, No. 99-76146, 2000 WL 654830 (E.D. Mich Apr.
       14, 2000); People v Swint, 225 Mich App 353, 375-76, 572 NW2d 666, 676 (1997),
        lv. den. 459 Mich 931 (1998); People v Tice, 220 Mich App 47, 558 NW2d 245,
       246-247 (1997). No court has yet to hold to the contrary.
         Campbell, supra.

       Contrary to the above listed cases, however, Mr. Clark points out that the Michigan Felon In

Possession statute took effect in October, 1992. He contends that this statute cannot lawfully be



                                                 6



                                                                             APPENDIX, p. 009
                     1:19-cv-01305-JES
     Case 2:05-cr-80810-LPZ-MKM        # 11-1
                                  Document 156 Page
                                                Filed1206/05/06
                                                        of 64   Page 10 of 12



interpreted to limit firearms possession by persons who committed a prior felony offense before

October, 1992, or who were discharged from their sentences prior to 1992. To do so would increase

the penalty imposed retroactively, and violate the Ex Post Facto Clauses.

       Mr. Clark contends that application of the Michigan Felon in Possession law to him

effectively increases the penalty that is being imposed upon him for his 1984 conviction of robbery.

In a case on point, the Eight Circuit held that a Minnesota felon-in-possession statute could not be

constitutionally applied to persons whose prior felonies predated the enactment date of the statute.

United States v Davis, 936 F2d 352, 356-7 (CA 8, 1991) explained:

       In 1975, Minnesota passed a law prohibiting violent felons from owning a pistol . .
       . . Davis was convicted of burglary in 1971. He was on parole for that conviction
       when in 1975 Minnesota increased the punishment for convictions for crimes of
       violence by enacting [the violent felon in possession statute].
       We hold that it would be a violation of the Ex Post Facto Clause to apply
       retroactively the 1975 Minnesota law to Davis’s 1971 conviction. At the time, of
       Davis’s conviction in 1971, his punishment consisted of, inter alia, at least a partial
       deprivation of his civil rights only until his discharge. The 1975 law, by delaying
       the restoration of the right to possess a pistol for an additional period of ten years,
       clearly increased the punishment for a conviction of a violent crime. . . . If the
       1975 Minnesota law limiting the right to possess a pistol were to be applied to a
       pre-1975 conviction, the effect would be to increase retroactively, in violation of
       the Ex Post Facto Clause, the punishment for the crime previously committed.”
       (Emphasis added).

       The Davis analysis fully applies to Mr. Clark. If the 1992 Michigan Felon in Possession law

is applied to him, it effectively increases the punishment for his 1984 conviction by retroactively

taking away his right to possess firearms as punishment for that crime, after that crime was

committed. Thus, the 1992 Michigan statutes prohibiting the possession of firearms by felons, unless

they have had their firearms rights restored by the procedure described in MCLA 28.424, cannot

lawfully be applied to defendants such as Mr. Clark, whose convictions predate the 1992 effective

date of the new statutes.


                                                 7



                                                                              APPENDIX, p. 010
                     1:19-cv-01305-JES
     Case 2:05-cr-80810-LPZ-MKM        # 11-1
                                  Document 156 Page
                                                Filed1306/05/06
                                                        of 64   Page 11 of 12



       Since Mr. Hill’s prior conviction was in 1984, the 1992 statutes cannot apply to him without

retroactively increasing the punishment for his 1984 offense, and thereby violating the Ex Post Facto

Clauses. For this reason as well, the Ex Post Facto Clauses require the dismissal of Indictment

Counts 41 and 42.

       WHEREFORE, for all the above reasons, the Defendant MICHAEL ANTHONY CLARK

requests that his motion to dismiss Counts 41 and 42 of the Indictment be granted.

                                                              Respectfully submitted,

                                                              s/John F. Royal
                                                              Co-Counsel for Defendant Clark
                                                              615 Griswold Street, Suite 1724
                                                              Detroit, MI 48226
                                                              Phone: (313) 962-3738
                                                              E-mail: johnroyal@ameritech.net
Dated: June 5, 2006                           P27800




                                                 8



                                                                             APPENDIX, p. 011
                     1:19-cv-01305-JES
     Case 2:05-cr-80810-LPZ-MKM        # 11-1
                                  Document 156 Page
                                                Filed1406/05/06
                                                        of 64   Page 12 of 12



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,
               Plaintiff,                   Case No. 2005-80810
        vs.                                 HON. LAWRENCE P. ZATKOFF
MICHAEL ANTHONY CLARK,                      MAGISTRATE JUDGE
               Defendant.                              MONA K. MAJZOUB
____________________________________________________________________________/
JOHN F. ROYAL (P27800)              CORBETT EDGE O’MEARA (P54716)
Co-Counsel for Defendant            Co-Counsel for Defendant
The Ford Building                   93 Kercheval, Suite 3
615 Griswold St., Suite 1724        Grosse Pointe Farms, MI 48236
Detroit, Michigan 48226             (313) 882-7450
(313) 962-3738

KAREN M. GIBBS
Assistant US Attorney
211 West Fort Street, Suite 2001
Detroit, Michigan 48226
(313) 226-9100
___________________________________/

                                 CERTIFICATE OF SERVICE

I hereby certify that on June 5, 2006, I electronically filed the foregoing paper with the Clerk of
the Court using the ECF system which will send notification of such filing to the following:
Marvin Barnett, Daniel J. Blank, W. Otis Culpepper, Gerald K. Evelyn, Steven Fishman, Karen
M. Gibbs, James J. Hoare, Ronald E. Kaplovitz, Mark H. Magidson, Timothy P. Murphy, Walter
C. Pookrum, Steven E. Scharg, Edward C. Wishnow and hereby certify that I have mailed by
United States Postal Service the paper to the following non-ECF participants: Federal Defender,
Milton R. Henry.

                                                              s/John F. Royal
                                                              Co-Counsel for Defendant Clark
                                                              615 Griswold Street, Suite 1724
                                                              Detroit, MI 48226
                                                              Phone: (313) 962-3738
                                                              E-mail: johnroyal@ameritech.net
                                                              P27800




                                                                             APPENDIX, p. 012
                    1:19-cv-01305-JES
     Case 2:05-cr-80810-LPZ-MKM        # 11-1210Page
                                   Document          15 07/18/06
                                                  Filed of 64    Page 1 of 6



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                          CASE NO. 05-80810
       Plaintiff,                                         HON. LAWRENCE P. ZATKOFF

v.

MICHAEL CLARK, and KEVIN YOUNGBLOOD,

       Defendants.

____________________________________/


                                  OPINION AND ORDER

              AT A SESSION of said Court, held in the United States Courthouse,
                      in the City of Port Huron, State of Michigan, on


                    PRESENT: THE HONORABLE LAWRENCE P. ZATKOFF
                            UNITED STATES DISTRICT JUDGE


                                    I. INTRODUCTION

       Defendant Michael Clark is the lead defendant in a 15-defendant and 45-count drug

conspiracy. Defendant Kevin Youngblood is Defendant Two in this case. Currently before the

Court is Defendant Kevin Youngblood’s Motion to Dismiss Count II of the Indictment (#114) in

which Defendant Michael Clark has joined (#158). Also before the Court is Defendant Clark’s

Motion to Dismiss Counts 41 and 42 (#156). The Court permitted the parties to present oral

arguments on the motions on July 10 and 11, 2006 and took the motions under advisement. For the

following reasons, Defendant’s Motions are DENIED.



                                      II. DISCUSSION



                                                                         APPENDIX, p. 013
                    1:19-cv-01305-JES
     Case 2:05-cr-80810-LPZ-MKM        # 11-1210Page
                                   Document          16 07/18/06
                                                  Filed of 64    Page 2 of 6



A. Motion to Dismiss Count II of Indictment

       On October 6, 2005, the Government filed a 45-count Indictment against lead defendant

Michael Clark and fourteen co-defendants, including Defendant Two Kevin Youngblood. Pursuant

to Count Two of the Indictment, Defendants Clark and Youngblood are charged with conspiracy to

possess with intent to distribute cocaine. By their Motion to Dismiss, Defendants assert that Count

Two should be dismissed because it is misleading and confusing and does not supply sufficient

notice of the charge. Specifically, Defendant argues that because Count One involves a marijuana

conspiracy, and Count Two involves a cocaine conspiracy, that Count Two should be dismissed for

failing to provide sufficient notice of the actual allegation. For support, Defendant relies on the

Sixth Amendment’s guarantee that a criminal defendant have the right “to be informed of the nature

and cause of the accusation.”

       Fed. R. Crim. P. 7(c)(1) states: “The indictment or information must be a plain, concise, and

definite written statement of the essential facts constituting the offense charged . . . .” The

Government argues that it has satisfied this standard. Count Two of the Indictment states:

       That between in or about February 2005 and July 2005, said dates being
       approximate, in the Eastern District of Michigan, Southern Division, and elsewhere
       defendants, D-1MICHAEL ANTHONY CLARK, a.k.a. “Mike Nitty,” a.k.a. “Mike,”
       D-2 KEVIN LENARD YOUNGBLOOD, a.k.a.”Kev” D-7 TREYVAN AGEE, a.ka.
       “James Clark, “ a.k.a. “C-Pebble,” D-8 BESSIE BLOUNT HOWARD, D-9 ALISSA
       CANTY, D-10 STEPHANIE HELENE BAXTER, D-11 RAMANDO ANTONE
       WELLONS, a.k.a. “Donut,” D-12 JERRY L. SEXTON, a.k.a. “J,” and D-14 LEON
       JOHNSON, Jr., a.k.a. “Nick,”defendants herein, did knowingly, intentionally and
       unlawfully combine, conspire, confederate and agree with each other and with other
       persons whose names are both known and unknown to the grand jury to commit an
       offense against the United States, that is, to possess with intent to distribute and to
       distribute a mixture or substance containing a detectable amount of cocaine, that
       being approximately 11 kilograms or more of cocaine, a Schedule II Controlled
       Substance, contrary to Title 21, United States Code, Section 841(a)(1).” See
       Indictment.


                                                 2



                                                                              APPENDIX, p. 014
                     1:19-cv-01305-JES
      Case 2:05-cr-80810-LPZ-MKM        # 11-1210Page
                                    Document          17 07/18/06
                                                   Filed of 64    Page 3 of 6



See Indictment.

       The Court agrees with the Government and finds that Count Two provides sufficient notice

of the charge. In fact, Defendant does not even challenge the actual language of Count Two, but

instead challenges the “Manner and Means” section which follows Count Two. Though Defendant

is correct that the Manner and Means section does refer to allegations of marijuana distribution, the

section also clearly sets forth facts regarding the alleged cocaine conspiracy. Additionally, the

“Manner and Means” section is an optional part of an indictment. See Fed. R. Crim. P. 7(c)(1) (“A

count may allege that the means by which the defendant committed the offense are unknown or that

the defendant committed it by one or more specified means.” [emphasis added]). For these reasons,

Defendants’ Motion to Dismiss Count II the Indictment should be denied.

B. Defendant Clark’s Motion to Dismiss Counts 41 and 42

       By this Motion, Defendant Clark argues that Counts 41 and 42 of the Indictment, Felon in

Possession of a Firearm, should be dismissed because Clark’s right to possess a firearm in Michigan

was restored. The Government responds that Defendant’s Motion raises factual questions regarding

whether Defendant’s civil rights were actually restored in this case. The Court disagrees with the

Government’s position and believes that Defendant’s Motion raises a legal question which it is

proper for the Court to address at this time. Nevertheless, the Court will deny Defendant Clark’s

Motion to Dismiss Counts 41 and 42 for the following reasons.

       In 1984, Defendant Clark was convicted of robbery. On April 27, 1990, Clark completed

his sentence. Clark asserts that his right to possess firearms was fully restored at this time. In 1992,

however, the State of Michigan modified its law regarding felon in possession of a firearm.

Pursuant to this statutory change, Michigan law now prohibits a convicted felon from possessing


                                                   3



                                                                               APPENDIX, p. 015
                    1:19-cv-01305-JES
     Case 2:05-cr-80810-LPZ-MKM        # 11-1210Page
                                   Document          18 07/18/06
                                                  Filed of 64    Page 4 of 6



a firearm unless that felon has had his rights restored by successfully applying to the County

Concealed Weapons Licensing Board. See MCLA § 750.224f; see also MCLA § 28.424. For

purposes of this Motion, Clark stipulates that his firearm rights have not been restored under this

procedure.

       Defendant Clark argues that the 1992 modification of the Michigan law regarding felon in

possession of a firearm violates the Ex Post Facto clauses of both the United States and Michigan

Constitutions. The Court disagrees.

       In United States v. Campbell, 256 F.3d 381 (6th Cir. 2001), the Sixth Circuit addressed the

question presented by Defendant in this case, but ultimately chose not to rule on that precise issue

and instead issued a more limited holding. The Court explained:

               This court has not yet ruled on whether application of M.C.L. § 750.224f in
       the context of a felon-in-possession charge pursuant to 18 U.S.C. § 922(g)(1)
       constitutes an ex post facto violation. Michigan state courts and federal district courts
       in Michigan have held that application of M.C.L. § 750.224f to felons whose
       predicate convictions occurred prior to its October 13, 1992 effective date does not
       constitute an ex post facto violation. See, e.g., Hervey v. United States, 105
       F.Supp.2d 731, 735 (E.D.Mich.2000); Kramer v. United States, No. 99-76146, 2000
       WL 654830 (E.D.Mich. Apr.14, 2000); People v. Swint, 225 Mich.App. 353, 572
       N.W.2d 666, 676 (1997); People v. Tice, 220 Mich.App. 47, 558 N.W.2d 245,
       246-47 (1997). No court has yet to hold to the contrary.
               In Tice, the court concluded that § 750.224f does not violate the Ex Post
       Facto Clauses of the United States or Michigan Constitutions because “the state's
       predominant interest in enacting M.C.L. § 750.224f AAA was not the infliction of
       further punishment on those who had been convicted of previous felonies AAA [but]
       to protect the public by precluding certain convicted felons from possessing
       firearms.” 558 N.W.2d at 247. Moreover, the court stated that the conduct being
       punished was not any act that preceded the date the statute took effect, but the
       defendant's “recent act of possessing a firearm.” Ibid.
               Although we find this reasoning persuasive, we choose not to apply it to the
       facts of this case. Instead, we hold that, even if the 1992 enactment of M.C.L. §
       750.224f as applied to Campbell was unconstitutional, Campbell's rights to possess
       a firearm still would not have been fully restored at the time he was charged as a
       felon in possession on July 16, 1997. At the time of Campbell's conviction in 1988,
       M.C.L. § 28.422 imposed an eight-year restriction on Campbell's ability “to

                                                  4



                                                                               APPENDIX, p. 016
                    1:19-cv-01305-JES
     Case 2:05-cr-80810-LPZ-MKM        # 11-1210Page
                                   Document          19 07/18/06
                                                  Filed of 64    Page 5 of 6



          purchase, carry, or transport a pistol.”

United States v. Campbell, 256 F.3d at 393-94 (emphasis added). As did the Sixth Circuit in United

States v. Campbell, this Court finds the reasoning of People v. Tice to be persuasive. Moreover, the

Court finds that Tice’s reasoning should be applied to the present case. Accordingly, the Court finds

that the 1992 modifications of the Michigan law on felon in possession of a firearm do not create

an Ex Post Facto violation as to Defendant Clark because the state’s predominant interest in MCLA

§ 750.224f was not to punish but to protect the public. For these reasons, Defendant’s Motion to

Dismiss Counts 41 and 42 should be denied.



                                          IV. CONCLUSION

          For the above reasons, the Court HEREBY DENIES Defendant Kevin Youngblood’s and

Defendant Michael Clark’s Motion to Dismiss Count II of the Indictment (#114 and #158). The

Court also HEREBY DENIES Defendant Michael Clark’s Motion to Dismiss Counts 41 and 42

(#156).

          IT IS SO ORDERED.




                                                 s/Lawrence P. Zatkoff
                                                 LAWRENCE P. ZATKOFF
                                                 UNITED STATES DISTRICT JUDGE

Dated: July 18, 2006




                                                     5



                                                                             APPENDIX, p. 017
                    1:19-cv-01305-JES
     Case 2:05-cr-80810-LPZ-MKM        # 11-1210Page
                                   Document          20 07/18/06
                                                  Filed of 64    Page 6 of 6



                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of this Order was served upon the attorneys of
record by electronic or U.S. mail on July 18, 2006.


                                            s/Marie E. Verlinde
                                            Case Manager
                                            (810) 984-3290




                                               6



                                                                          APPENDIX, p. 018
                   1:19-cv-01305-JES
  2:05-cr-80810-LPZ-MKM    Doc # 259-2 #Filed
                                        11-1 09/21/06
                                               Page 21 Pg
                                                       of 64
                                                          1 of 40                                       Pg ID 1623

                                                                                                                                                       4-U
                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION



UNITED STATES OF AMRRICA,

                    Plaintiff,
                                                                \)( ::; ". :,; .:' ':?•,:. :·' ·• )'. , r•\, {, ,.,, "'.·, '"'." 11 .,.,,, 1. •7
                                                       CRIMl.'NAL
                                                              .. . '
                                                                 '
                                                                     N0'"'r .
                                                                                 1
                                                                      /:: ' :\~' ,.. ' '; ... ,\\ ',,, l,,
                                                                                      l                    r
                                                                                                            ., ·''I'It·.
                                                                                                                      ' ,
                                                                                                                          '..J   , .~      "'      0.Ff·~
                                                                                                                                                   .


                                                        VI<f            21 ii'.s:C~.
                                                                              §§8.4t[a)ciY& 84~                                                        . ',
             vs.                                              21                u.s.c.
                                                                                §843(b)
                                                              21 u.s.c. §848
D- 1 MICHAEL ANTHONY CLARK,                                    18 u.s.c. §§1956 & 1957
       a.k.a. hMike Nitty,1' a.k.a. "Mike/'                    18 U.S.C. §924(c)
D-2 KEVIN LENARD YOUNGBLOOD, a.k.a."Kcv"
D-3 CHARLES RILEY GADSON. u.k.a. "Chucl,,"                   FOR: 2.1 U.S.C. §853(a) .
D-4 JAMES .JACKSON, a.k.a. ''Ziggy,"                              18 U.S.C. §982(a)(l)
D-5 FNU LNU, a.k.a. ""Tio,"
D-6 TODD DUANE BENALLY, a.k.a. "T," a.k.a. "Roberto Jose Garcia," a.k.a. ~'Rojo,"
D-7 TREYVAN AGEE, a.k.a. ".James Clark," a.k.a. "'C-Pcbble,"
0 -8 BESSIE BLOUNT HOWARD,
D-9 ALISSA CANTY,
D-10 STEPHANIE HELENE BAXTER,
D-1.1 RAM ANDO ANTONE WRLLONS, a.k.a. "Donut,"
0 -12 JERRY L. SEXTON, a.k.a. "J,"
D-13 LEE II. GILMORE; a.k.a. ''Cra.iy Lee,"                                                                               -rr'1
                                                                                                                          "'Tl
D-14 LEON .JOHNSON, Jr., a.k.a. '•Nick/'
D-15 FELIX PEDRO BETAKCO,
                                                                       N
                                                                                                      -                    0
                                  Defendants.

                             SlJPERCEDING INDICTMENT

THE GRAND ,JURY CHARGES:
                                     COUNTON.t

     (21 U.S.C. §§846 and 84l(a)(l) ~ Conspiracy to Possess with Intent to Distribute
                             and to Distribute Marijua1rn)

D-J. MICHAEL ANTHONY CLARK,
     a.k.a. "Mike Nitty,'' a.k.a. '~Mike,"
D-2 KEVIN LENARD YOUNGBLOOD, a.k.a."Kev''
D-3 CIIA.RLES RILEY GADSON. a.k.a. "Chuck,"




                                                                                          APPENDIX, p. 019
                     1:19-cv-01305-JES
    2:05-cr-80810-LPZ-MKM    Doc # 259-2 #Filed
                                          11-1 09/21/06
                                                 Page 22 Pg
                                                         of 64
                                                            2 of 40                                Pg ID 1624




D-4 JAl\iJES JACKSON, a.k.a. "'Ziggy,"
D-5 FNU LNU, a.k.a. ''Tio,"
D-6 TODD DUANE BENALLY, a.k.a. ~'T," a.k.a. ~'Roberto Jose Garcia," a.k.a. "Rojo,''
D-7 TREYVAN AGEE, a.k.a. "James Clark," a.k.a. "C-Pebble,"
D-8 BESSIE BLOUNT HOWARD,
D-9 ALISSA CANTY,
D-10 STEPHANIE HELENE BAX'l'ER,
D-ll RAMANDO ANTONE WELLONS, a.l{.a, "Donut,"
0-12 JERRY L. SEXTON, a.k.a. ~'J,"
D-13 LEE H. GILMORE, a.k.a. "Crazy Lee,"
D-14 LF,ON JOHNSON, Jr., a.k.11. "Nick,"
D-15 FELIX PEDRO BETANCO,

        That beginning in or about l 996 and continuing through the date of this indictment, said dates

being ilpproximatc, in the Eastern District of Michigan, Southern Division, and elsewhere D7'.1

MlCllAEL ANTHONY CLARK, a.k.a. "Mil(c Nitty," a.lea. "Mike," D-2 KEVIN LENARD

YOUNC.iBLOOD, a.k.a. "Kev," D-3 CHARLES RTLEY GADSON. a.k.a. "Chuck," D-4 JAMES

JACKSON, a.k.a. "Ziggy,'' D~5 FNU LNU, a.k.a. "Tio,'' D-6 TODD BENALLY, a.k.a. "Roberto

      ,· ·cm,
Jose Ga1                    . "D -7 TF-,1.F.Y\'AN
          ·. ,· " a. .a. "ROJO,
                 k'                        .   .    AE"E'E
                                                     u    .. , ·ct. \ca.
                                                                     · "J. ames Cl'
                                                                                 . ar.k,"·a.1,. . .a. "C -Pcbbl e, "D -8

BESSJE BLOUNT HOW ARD, D-9 ALISSA CANTY, D-10 STEPHANIE HELENE BAXTER,

D-11 RAMAN DO ANTONE WELLONS, a.k.a. "Donut," D-12 J RRRY L. SEXTON, a.k.a. "J/' D~

13 LEE H. GILMORE, a.k.a. "Crazy Lee, " D-14 LEON JOHNSON, Jr., a.k.a ... Nick," D-15, and

0-15 FELIX PEDRO BET ANCO, defendants herein, did knowingly, intentionally and unlawfully

combine, conspire, confederate and agree with each other and with other persons whose names arc

both known and unknown to the grand jury to commit an offense against the United States, that is,

to possess with intent to distribute am! to distribute t ,000 kilograms or more of marijuana, a

Scheuulc I Controlled Substance, contrary to Title 21, United States Code, Section 841.



                                                       2



                                                                                           APPENDIX, p. 020
                    1:19-cv-01305-JES
   2:05-cr-80810-LPZ-MKM    Doc # 259-2 #Filed
                                         11-1 09/21/06
                                                Page 23 Pg
                                                        of 64
                                                           3 of 40                    Pg ID 1625




                                        Manner and Means

       That as part of the unlawful conspiracy, the defendant, Michael Anthony Clark, a.k.a. "Mike

Nitty," a.k.a. "Mike," did operate a large drug distribution organization which involved the delivery

of marijuana from the Western United States, and elsewhere, to the Eastern DistrictofMichigan, and

elsewhere for distribulion.

        As part orthcir roles in the organization, and in fiutherance ofthc conspiracy, defendants D-1

MICHAEL ANTHONY CLARK, a.k.a. "Mike Nitty," a.k.a. ' 1Mike," and D-2 KEVIN LENARD

YOUNGBLOOD, a.k.a. "Kcv/'recruikd and caused others to enlist many subordinate associates to

assist in the transportation of the marijuana from the Western United SLalc:,s of America, and

elsewhere, to the Eastern District of Michigan, and elsewhere, for dislrihution, as well as to assist

in the transportation of monies in payment for the controlled substances.

       In fut1herance of the conspiracy, ·defondant D-1 MICHAEL ANTHONY CLJ\RK, a.k.a.

"Mike Nilly," a.le.a. "Mike," recruited and caused others to t;mlist many subordinate associates to

store the marijuana in thc:,ir homes, an<l in stash-houses, to prevent detection by law enforcement

atithorttics, and to distribute the marijuana throughout the Eastern District of Michigan, and

elsewhere.

       In furtherance of the conspiracy1 D·lMlCHAEL ANTHONY CLARK, a.k.a. "Mike Nitty,"

a.k.a. "!vlike," enlisled othe!'s to assist him in oven;ecing the drug distribution activities and

collection of drug proceeds for the organization and to further its operation thrnugh recruitment of

other members of the conspiracy to sell the drugs and assist in the <.:()\lection of drug proceeds.

       As part of hi~ rok and in furtherance of the conspiracy, dcfc11dant D-3 CHARLES RILEY


                                                  3



                                                                               APPENDIX, p. 021
                     1:19-cv-01305-JES
    2:05-cr-80810-LPZ-MKM    Doc # 259-2 #Filed
                                          11-1 09/21/06
                                                 Page 24 Pg
                                                         of 64
                                                            4 of 40                Pg ID 1626




GADSON, a.k.a. ..Chuck," did act as the "right hand man," to defendant D-1 MICHAEL

ANTHONY CL.ARK, a.k.a. "Mike Nitty," a.k.a. ('Mike;' and as his first lieutenant, and did act as

a high level manager and leader ()f the drug dislribution organii.ation.

       In furtherance of the conspiracy, defendant D-3 CHARLES RILEY GADSON, a.k.a.

"Chuck," did collect and coordinate the collection of drug proceeds ()htaincd from the distribution

of the narcotics by the ()rgani;,.ation headed hy defendant D- \ M1Cl1AEL ANTHONY CLARK)

a.k.a. "Mike Nitty," a..k.a. "Mikt."

       ln fmtherance of the conspiracy, defendant 0 -5 FNlJ LNU, a.k.a. "Tio,') was one of the

suppliers of marijuana which the organization distribukd. Defendants D-5 FNU LNU, a.k.a. "Tio"

and Shanila Garcia, a.k.a. 1'Sandy," were responsihlc for obtaining quantities of marijuana from

Mexican and Ariwna suppliers of marijuana, storing these quantities of matijw:ma in Arizona, and

for coordinating the shipments or marijuana to the Eastem District of Michigan.

       As pa1t of hi s rol e and in furtherance of the conspirncy, defendant D-6T0DD DUANE

BENALLY, a.k.a. "T," a.k.a. ''Roberto Jose Garcia," a.k.a. "Rojo," was responsible for transporting

the monies needed lo purchase the quantities of matij uana, and the proceeds from the illegal drug

distribution from defendant D- l MICHAEL ANTHONY CLARK, a.k.a. "Mike Nitty," a.k.a.

"Mike," to defendant D-5 FNU LNU, a.k.a, Tio;" and was responsible for recruiting individuals to

transport the narcotics from the Western United States and elsewhere to the Eastern District of

Michigan for disttibution.

       As patt of his role and in ft1rtherance o!'thc conspiracy, defendant D-4 JAMES JACKSON.

a.k.a. "Ziggy," was responsible for delivering the monies needed lo pllrchase the quantities of


                                                 4




                                                                             APPENDIX, p. 022
                    1:19-cv-01305-JES
   2:05-cr-80810-LPZ-MKM    Doc # 259-2 #Filed
                                         11-1 09/21/06
                                                Page 25 Pg
                                                        of 64
                                                           5 of 40                    Pg ID 1627




marijuana to the couriers who transported the narcotics from lhc Western United Stales and

elsewhere. to the Eastern District of Michigan and elsewhere for distribution, and l<'> o~tain the

quantities of marijuana delivered by the couriers to the Eastern District of Michigan for distribution,

and to provide it to D-1 MICHAEL ANTHONY CLARK, a.k.a. "Mike Nitty," a..ka. "Mike" for

distribution in the Eastem District of Michigan and elsewhere.

        As part of his role and in forthcrance or conspiracy, defendant, D-2 KEVIN LENARD

YOUNGBLOOD, a.k.a. "Kev," did solicit D-9 ALISSA CANTY, who agreed and did store and

conceal quantities of marijuana, and proceeds from the sale of the illegal narcotics, in her home. and
                                                                                                   ..
to prnvi<le her car as a means to tmnsporl qttantities of marijuana to be stored in her home, and in

other locations throughout the Eastern District of Michigan and elsewhere.

        As part of his role and in furtherance of compirncy, defendant, D-2 KEVIN LENARD

YOUNGBLOOD, a.k .a. "Kev," did solicit defendant D-10 STEPHANIE HELENE BAXTER, who

agreed and did store and conceal qm1ntitics of marijuana, and proceeds from the sale of the illegal

narcotics) in her horne, and to provide her car as a means to transport qttantities of marijuana to be

stored in her home, and in other locations throughout the Eastern District of Michigan and elsewhere.

       As pmi of his role an in furtherance of the conspiracy, defendant, 0-2 KEVIN LENARD

YOUNGBLOOD, a.k.a. "Kev," did solicit D-9 BESSl.1~ BLOUNT HOW ARD, who agreed and did

store and conceal proceeds from the sale of the illegal narcotics, in her home.

       ln furtherance of the conspiracy, defendant D- l5 FELIX PEDRO BETANCO., did transport

approximately 578 kilograms or more of marijuana from Arizona to Detroit, Michigan, where the

marijuana was seized.


                                                  5



                                                                               APPENDIX, p. 023
                    1:19-cv-01305-JES
   2:05-cr-80810-LPZ-MKM    Doc # 259-2 #Filed
                                         11-1 09/21/06
                                                Page 26 Pg
                                                        of 64
                                                           6 of 40                      Pg ID 1628




        All in violation of Title 21 , United States Code, Section 846.

                                            COUNTTWO

       (21 U.S.C. §§846 and 841(a)(l) - Conspiracy to Possess with Intent to Distribute
                                and to Distribute Cocaine)

D-1 MICHAEL ANTHONY CLARK,
      u.k.a. ~~Mike Nitty," a.k.a. "Mike,"
D-2 KEVIN LENARD YOUNGBLOOD, a.k.a."Kev''
D-7 .TREYVAN AGEE, a.k.a. "'James Clark," a.k.a. "C-Pehhle,"
D-8 BESSIE BLOUNT HO-WARD,
D-9 ALISSA CANTY,
D-10 STEPHANIE HE.LENE BAXTER,
D-11 RAMANDO ANTONE WELLONS, a.k.a. "Donut,''
D~.12 JERRY L. SEXTON, a.k.a. ".J,"
D-14 LEON JOHNSON, Jr., a.k.a. "Nick,"

        That beginning in or 1996 through July 2005, ~aid dates being approximate, in the

Eastern District of1fo.:higan, Southern Division, '1.Ild elsewhere defendants , D-1MICHAEL

ANTHONY CLARK, a.k.a. ''Mike Nitty," a.k .a. "Mike," D-2 KEVlN LENARD

YOUNGBLOOD, a.k .a.''Kcv" D-7 TREYVAN AGEE, a.ka. "James Clark , " a.k.a. "(\Pebble/

l).8 RESSIE BLOUNT HOW ARD, D-9 J\LlSSA CJ\NTY, D-10 STEPHANIE HELENE

BAXTER, D-11 RAMJ\NDO ANTONE WELLONS, a.k.a. "Donut," D-12 JERRY L. SEXTON,

a.k.a. " J," and D-1 4 LEON JOHNSON, Jr., a.k.a. "Nick,"defendanls herein, did knowingly,

intcntional.ly and unlawfully comhinc, conspire, confederate and agree with ca.~h other and with

other person~ whose names are botli known and unknown to the gr'1.n<l jury to commit an offense

against the United States; that is, to possess with intent to di.•.dributc and to distrihute a mixture or

substance containing a detectable amount of cocaine, that being approximately 11 kilograms or

rnore of cocaine, a Schedule TT Controlled Substance, contrary to Title 2 1, United States Code,


                                                    6



                                                                                 APPENDIX, p. 024
                    1:19-cv-01305-JES
   2:05-cr-80810-LPZ-MKM    Doc # 259-2 #Filed
                                         11-1 09/21/06
                                                Page 27 Pg
                                                        of 64
                                                           7 of 40                    Pg ID 1629




Section 84l(a)(1).

                                        Manner and Means

        In furtherance of the conspiracy, D-l MICHAEL ANTHONY CLARK, a.k.a . .. Mike

Nitty," a.k.a. "Mike," enlisted others to assist him in overseeing the drug distribution activities

and collection or drng proceeds for the organization and to further its operation through

recru.itment of other membt:rs of the conspiracy to sell the drugs antl assist in the collection of

drug proceeds.

       As part of his role and in furtherance of the conspiracy, defendant D-3 CHARLES RILEY

GADSON, a.k.a. "ChL1ck.," did act as the "right hand man," to defendant D-l MICHAEL

ANTHONY CLARK, a.k.a. "Mike Nitty," a.k.a. "Mike," and as his first lieutenant, and did act

as a high level mam1ger and leader of the drng distrihution organization.

       In furtherance of the conspiracy, defendant D-3 CHARLES RILEY.GADSON, a.k.a.

''Chuck," did collect and coordinate the collection of drug proceeds obtained from the

distribution orthc narcotics hy the organization headed by dcfonda11t D-1 MICHAEL

ANTHONY CLARK, a.k.a. "Mike Nitty," a.k.a. i'Mike."

       ln l"urthenrnce of the conspiracy, defendant D-2 KEVIN LENARD YOUNGBLOOD,

a.lea . "Kev," rccn1lted and cai1s~d others to enlist many suhordi1mte associates to store the

coc.ainc in their homes, nnd in sta!.h-houses, to prevent detection by law enf()rcement authorities,

and to distribute the marijuana throughout the Eastcm District or Michigan, and elsewhere.

       In furtherance of the conspiracy, defendant D-2 KEVlN LENARD YOUNGBLOOD"

a.k.a. ''Kev," enlisted others to assist him in overseeing the drug distribution activities and


                                                  7



                                                                               APPENDIX, p. 025
                    1:19-cv-01305-JES
   2:05-cr-80810-LPZ-MKM    Doc # 259-2 #Filed
                                         11-1 09/21/06
                                                Page 28 Pg
                                                        of 64
                                                           8 of 40                    Pg ID 1630




collection of drug proceeds for the organization and to fuiiher its operation through recruitment

of other members of the conspiracy to sell the drugs and assist in the collection of drug proceeds.

        ln furtherance of the conspiracy, defendant 0 -2 KEVIN LENARD YOUNGBLOOD,

a.k.a. "Kev," did utilize defendant, D-12 JERRY SEXTON, a.k.a. "J;" as a source of supply of

multiple kilogram quantities of cocaine for distributjon.

     . ln furtherance   c,1f lhe   conspiracy, defendant D-2 KEVIN LENARD YOUNGBLOOD,

a.lea. ''Kev," did uLiliz;c defendant, D-7 TREYVAN AGEE, a.k.a.. "James Clark,'' a.k.a. "C-

Pcbble," as a source of supply of nmltiplc kilogram quantities of cocaine for distribution.

       As part of his role and in furtherance of conspiracy, defendant, D-2 KEVIN LENARD

YOUNGBLOOD, a.k.a. ''Kev," did solicit D-9 ALISSA CANTY, who agreed and did store and

conceal quantities of marijuana, and proceeds from the sale of the illeg.:11 narcotics, 'in her home,

and to provide her car as a means to transport quaniitlcs of the narcotics to be stored in her home,

and in other locations throughout the East em District of Michigan and elsewhere.

       As part of his role and in furtherance of conspiracy, defendant, D-2 KEVIN LENARD

YOUNGBLOOD, a.k.a. "Kev," did solicit defendant D-10 STEPHANIE HELENE BAXTER,

who agreed and di<l store and conceal quantities of narcotics, and proceeds from the sale of the

illegal narcotics, in her hon,e, and to provide her ca.r as a means to transport quantities of the

narcotics to he stored in her h01m:, and in other locations throughout the Eastern Distrid of

Michigan and elsewhere.

       A.s patt of his role an in furtherance   or the conspiracy, defendant, D-2 KEVIN LENARD
YOUNGBLOOD, a.k.a. "Kev," did solicit D,8 .BESSIE BLOUNT HOWARD, who agreed and


                                                   8



                                                                               APPENDIX, p. 026
                     1:19-cv-01305-JES
    2:05-cr-80810-LPZ-MKM    Doc # 259-2 #Filed
                                          11-1 09/21/06
                                                 Page 29 Pg
                                                         of 64
                                                            9 of 40                    Pg ID 1631




di.d slore and conceal proceeds from the sale of the illegal narcotics, in her home.

        All in violation of Title 21, United States Code, Section 846.

                                         COUNT THREE

  (21 U.S.C. §841(a)(l) - Conspiracy to Possess with Intent to Distribute and to Distribute
                             Cocaine Base ("Crack Cocaine"))

Ow2 KEVIN LENARD YOUNGBLOOD, a.k.a. "Kev"
D-7 TRRYVAN AGEE; a.k.a. hJamci, Clarkt a.k.a. "C-Pebhle"
D-12 .JERRY L. SEXTON, a.k.a. "J"

       That from on or about February 2005 through July 2005, said dates being approximate, in

the East.em District of Michigan, Southern, D-2 KEVIN LENARD YOUNGBLOOD, a.k.a.

''Kev," 0 -7 TREYVAN AGEE, a.k.a. "James Clark," a.k.a. "C-Pcbble," and JERRY L.

SEXTON, a.k.a. "]," defendants herein, did knowingly, intentionally and unlawfully combine,

l;onspirc, confederate and agree with each other and with other persons whose names are both

known and unknown to the grand jury to commit an offense against the United States, that is, to

possess with i.ntent to distrihutc and to distribittc cocaine base - "crack cocaine" - a Schedule 11

Conlrollcd Substance, contrary to Tiilc 21 , United States Code, Section 841 .

      . All in violation of 21 U.S.C. §846.

                                          COUNT FOUR

                      (21 U.S.C. §848 ~ Continuing Criminal .Enterprise)

D~l MICHAEL ANTHONY CLARK, a.k.a. "Mike Nitty,'' u.k.a. "Mike"

       That in or aboul lhe year 1996, said date being approximate, and continuing thereafter up

to including the date of this indictment, in the Eastern District of Michigan, Southern Division,



                                                  9




                                                                               APPENDIX, p. 027
                    1:19-cv-01305-JES
   2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                         11-109/21/06
                                               Page 30Pg
                                                       of 10
                                                          64 of 40                      Pg ID 1632




and elsewhere, D-1 MlCHAEL ANTHONY CLARK, a.k.a. "Mike Nitty," a.k.a. "Mike,"

defendant herein, did knowingly, intentionally, and unlawfully engage in a continuing criminal

enterprise in that he unlawfully, willfully, intentionally and knowingly did violate, Title 21,

United States Codc1 Sections 84l(a)(l), 843 (b) and 846 on three or more occasions, which was a

continuing series of violations wherein he served as the principal organizer and leader of the

c;ri n'J irial enterprise set forth in Counts One and Two of this Indictment, to wit: Conspiracy to

Possess with Intent to Distribute and to Distribute Marijuana anc1 Cocaine, Schedule I and TT

Controlled Suh stances, in violation of 21 U.S.C. §~841 (a)(l) and 846, and did obtain substantial

income and resources from such violations.

       All in violation of 21 U.S.C. §848.

                                           COUNT FIVE

     (Unlawful Use of a Communication Facilities to Conspire to Possess with Intent to
                  Distribute Controlled Substnnces - 21 U.S.C. §843(b))

D-1 MICHAEL ANTHONY CLARK, a.k.a. "Mike Nitty," a.k.a. "Mike''
D-2 KEVIN LENARD YOUNGBLOOD, n.k.a. uKev~'

       That on or about February l 0, 2005, said date being approximate, in the Eastern District

of" :t\·1ichigan, Sou them Division, and elsewhere, D-1 MICHAEL ANTHONY CLARK, a.k.a.

"Mike Nitty,'' a.k.a. ''Mike," and D-2 KEVIN LENARD YOUNGBLOOD, defendants herein,

did unlawfully use T-Mobilc and Sprint PCS Communications Cellular Services, both

comrnunication facilities, to commit an act or acts constituting a felony, to wit, conspiracy to

posse88 with intent to distribute and to dislrihLLle controlled subslanees; contrary to the provisions

of Title 21, United States Code, section 84l(a)(l).


                                                  10



                                                                                 APPENDIX, p. 028
                    1:19-cv-01305-JES
   2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                         11-109/21/06
                                               Page 31Pg
                                                       of 11
                                                          64 of 40                          Pg ID 1633




        All in violation of 21 U.S.C. ~843(b).

                                            COUNT SIX

 (21 U.S.C. §84J(b) - Unlawful Use of a Communication Facility to Conspire to Possess with
                        Intent to Distribute Controlled Substances)

D-1 MrCHAEL ANTHONY CLARK, u.k.a."Mikc Nitty," a.k.a. "l\like"

        That on or about February 21, 2005, said date heing approxilTiatc, in the Eastern District

of Michigan, Southern Division, and elsewhere, D-1 MICHAEL ANTHONY CLARK, a.k.a.

"Mike Nitty,'' a.k.a. "Mike." defendant herein, did unlawfully 1,15e T-Mobilc Cellular Services,

both communication facilitits, to commit an act or acts cons11tuting a felony, to wit, conspiracy

to possess with intent to distribute and to distrihutc controlled substances, contrary to the

· provisions of Tille 21, United States Code, section 841(a)(l).

                                         COUNT SF:VEN

      (Unlawful Use of a Commu11ication Facilities to Conspire to Possess ,yith Intent to
                   Distribute Controlled Substances - 21 U.S.C. §843(b))

D-1 MICHAEL ANTHONY CLARK, a.k.a. "Mike Nitty," a.k.a. "Mike"
D-3 CHARLES RILEY GADSON, a.k.a. "Chuck"

        That on or about April 20, 2005, said date being approximate, in the Eastern District of

Michigan, Southern Division, and elsewhere, D-1 MlCHAEL ANTHONY CLARK, a.k.a. ''Mike

Nitty," a.k.a. "Mike,'' and D-3 CHARLES RlLEY GADSON, a.k.a_"Chllck," defen<la.nls herein,

did unlawfully use T-Mobile, Nextel Communications and Nextel Communications Cellular

Services, both communication facili.tics, to comn1it an ac.t ot acts constituting   c1   felony, to wit,

conspiracy to possess with intent lo distribute and t.o distribute contro\led substances, contrary to


                                                  11



                                                                               APPENDIX, p. 029
                   1:19-cv-01305-JES
  2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                        11-109/21/06
                                              Page 32Pg
                                                      of 12
                                                         64 of 40                     Pg ID 1634




the provisions of Title 21, United States Code, section 841 (a)( l ).

        All in violation of 21 U.S.C. §843(h).

                                          COUNT RIGHT

(21 U.S.C. §843(b)- Unlawful Use of a Communication Facility to Conspire to Possess with.
Intent to Distribute Controlled Substances)

D-3 CHARLES RILEY GADSON, n.k.a. "Chuck"

        That on or about February I0, 2005, said date being approximate, in the Eastern District

of Michigan, SouLhern Division, and el~ewhcrc, D-J CHARLES RILEY GADSON, a.k.a.

"Chuck," de fondant herein, did unlawfully use Nextel Communications Cellular Services, a

cornmunicati.on facility; to commit an act or acts constituting a felony, to wit, conspiracy to

possess with intent to distribute and to distribute controlled substances, contrary to the provisions

of Title 21, United St,1tes Code, section 841(a)(I ).

       All in violaLion of21 U.S.C. §843(b).

                                           COUNT NINE

     (Unlawful Use of a Communication Facilities to Conspire tu Possess with Intent to
                  Distribute ControJled Substllnces - 21 U.S.C. §843(b)}

D-1 MICHAEL ANTHONY CLARK, a.k.a. "Mike Nitty," a.k.a. HMike"
D~4 .JAMES JACKSON, a.k.a. ''Ziggy"

       That on or about April l 5, 2005, said date being approximate, in the Eastern District of

Michigan, Southem Division, and elsewhere, D-1 MICHAEL ANTHONY CLARK, a.k.a. "Mike

Nitty," a.k.a. "Mike," and D-4 JA1\-1ES JACKSON, rt.k.a. "Ziggy,"<lefcndants herein, did

unlawlully use Nextel Cornmunic~tions and Cingular Wireless Cellular Services, both


                                                  12



                                                                              APPENDIX, p. 030
                   1:19-cv-01305-JES
  2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                        11-109/21/06
                                              Page 33Pg
                                                      of 13
                                                         64 of 40                    Pg ID 1635




communication facilities, to commit an act or acts constituting a felony, to wit, conspiracy -to

possess with intent to distribute and to distribute controlled substances, contrary lo the provisions

of Title 21, Uni led States Code, sec lion 841 (a)( t ).

        All in violation of21 U.S.C. ~843(b).

                                              COUNT TEN

(21 U.S.C. §843(h) - Unlawful Use of a Communication Facility to Conspire to Possess with
                       Intent to Distribute Controlled Substances)

D-4 ,JAMES JACKSON, a.k.a. "Ziggy"

        That on or abo~11. April 3, 2005, said date being approximate, in the Eastern District of ·

!\,fichigan, Southcm Division, anJ elsewhere, D-4 JAMES JACKSON, a.k.a. "Ziggy," defendant

herein, did unlawfully use Nextel Communications and Cingular Wireless Cellular Services, a

communication racility, to commit an act or ac;ts constituting a felony, to wit, conspiracy to

possess with intent to dislribuLe and to dislribute controlled substances, contrary to the provisions

of Title 21 , United States Code, section 841 (a)( 1).

        All in violatimi of21 U.S.C. §843(b).

                                           COUNT ELEVEN

     (U.-.lawful Use of a Communication Facilities to Conspire to Possess with Intent to
                    Distribute Controlled Substances - 21 U.S.C. §843(b))

D-1 l.\UCHAEL ANTHONY CLAR~ a.k.a. "Mike Nitty," a.k.a. "'Mike"
D-5 .FNU LNU, a.k.a. "Tio"

        That on m about May 3 l , 2005, suid date being approximate, in the Eastern District of

Michigan, Southern Division, ,md elsewhere, D-1 MICHAEL ANTHONY CLARK, a.k.a. "Mike


                                                     13



                                                                              APPENDIX, p. 031
                   1:19-cv-01305-JES
  2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                        11-109/21/06
                                              Page 34Pg
                                                      of 14
                                                         64 of 40                       Pg ID 1636




Nitty," a.k.a. "Mike," and 0 -5 FNU LNU, a.b.1 . .. Tio,"defendants herein, did unlawfully use

Nextel Communicaticms and T-Mobilc Cellular Services, both com1mmicalion facilities, 'to

commit an act or acts constituting a felony, to wit, conspiracy to possess with intent to distribute

and to distribute controlled substances, contrary to the provisions of Title 21, United States Code,

section 841 (a)( 1).

        All in violation of 21 U.S.C. ~843(b).

                                         COUNT TWELVE

(21 U.S.C. §843(h) - Unlawful Use of a Communication Facility to Conspire to Possess with
                       Intent to Distribute Controlled Substances)

D-5 FNU LNU, a.k .a. "Tio"


        Thal on or about May 27, 2005, said date being approximate, in the Eastern District of

Michigan, Southern Division, and elsewhere, D-5 FNlJ LNU, a.k.a. "Tio," defendant herein, did

unlawfully use T-Mobile Cellular Services, a co111munication fac ility, to commit an act or acts

constituting a foltmy, to wit, conspiracy t.o possess with intent to distribute and to distribute

controlled substances, contrary to the provisions of Title 21, United States Code, section

84I(a)(1 ).

        All in violation of 2 t U .S.C. §843(b).




                                                   14



                                                                                APPENDIX, p. 032
                    1:19-cv-01305-JES
   2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                         11-109/21/06
                                               Page 35Pg
                                                       of 15
                                                          64 of 40                     Pg ID 1637




                                       COUNT THIRTEEN

     '(Unlawful Use of a Communication Facilities to Conspire to Possess with Intent to
                   J)i.')tribute Controlled Substances - 21 U.S.C. §843(b))

D-1 MICHAEL ANTHONY CLARK, 11.k.a. "Mike Nitty," a.k.a. ''Mike"
D-6 TODD DUANE BENALLY, a.k.a. ''T," a,k.a. "Roberto Jose Garcia," a.k.a. "Rojo"

        That on or ahmll June 25, 2005, said date being approximate, 1n the Eastern District of

Michigan, Southern Division, and elsewhi;re, D- 1 f\·1ICHAEL ANTHONY CLARK, a.k.a. "Mike

Nitty," a.k.a. "Mike," and "D-6 TODD DUANE BENALLY, a.k.a. "T," ~.k.a. "Roberto Jose

Garcia," a.k.a. "Rojo" defendants herein, did unlawfully use Nextel Communications Cellular

Services, hath communication facilities, to commil an act or acts constituting a felony, to wit,

conspiracy to possess with intent to di.strihmc and to distribute controlk<l .suhstances, contrary to

the pnwisions oCTitle 21, United States Code, section 841(a)(t).

        All in violation of 21 U.S.C. §843(h).

                                       COUNT FOURTREN

(21 U.S.C. §843(b)- Unlawful Use of a Communication Facility to Conspire to Possess with
                      luteut to Distribute Controlled Substances)

D-6 TODD DUANE BENALLY, a.k.a. "T," a.k.a. "Roberto Jose Garcia," a.k.a. "Rojo''


       That on or about June 19, 2005, Haid date being approximate, in. lhe Eastern District of

Michigan, Southern Division, and elsewhere, 0 -6 TODD DUANE BENALLY, a.k.a. "T," a.k.a.

"Roberto Jose (rarcla," a.k.a. "Rojo" defendant herein, did unlawfblly use Nextel

Communications Cellular Services, a cominunication facility, to commit an act or acts

constituting a felony, to wit, conspiracy to possess with intent to distribute and to distribute

                                                  15



                                                                                APPENDIX, p. 033
                    1:19-cv-01305-JES
   2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                         11-109/21/06
                                               Page 36Pg
                                                       of 16
                                                          64 of 40                     Pg ID 1638




controlled substances, contrary Lo the provisions of Title 21, United States Code, section

84l(a)(l).

        All in violation of 21 U.S.C. §843(b).

                                         COUNT FIFTEEN ·

     (Unlawful Use of a Communication Facilities to Conspire to Possess with Intent to
                  Distribute Controlled Substances - 21 U.S.C. §843(b))

0-2 KEVIN LENARD YOUNGBLOOD, a.k.a. "Key"
0-7 TRF.YVAN AGEF., a.k.a. "James Clark," a.k.a. "C-Pehble"

        That in or about April 20, 2005, sai<l date being approximate, in the Eastem District of

Michigan, Southern Division, and elsewhere, D-2 KEVIN LENARD YOUNGBLOOD, a.k.a.

"Kev," and "D·7 TREYVAN AGEE, a.k.a. •'Jamei:; Clark," a.k.a. "C~Pebble," defendants herein,

did unla\vfolly use Sprint PCS and Nextel Co.mmunications Cellular Services. both

co11ununication facilities, to commit an act or acts constituting a felony, to wit, conspiracy to

possess with intent to 1.fo,trihutc and Lo distribute controlled substances, contrary to the provisions

of Title 2 I, United Slates Code, section 841 (a)(l ).

        All in violation of 21 U.S .C. §843(b).

                                         COl!NT SIXTEEN

(21 U.S.C. §843(b) - Unlawful Use of a Comnrnnication Facility to Conspire to Possess with
                       Intent to Distribute Controlled Substances)                      ·

D~7 TREVVAN AGE~, u.k.a. "James Clark,'' a.k.a. ~'C-Pcbhle"


       That on or about May 31, 2005 , said date being approximate, in the Eastern District of

Michigan, Sou them Division, and elsewhere, D-7 TREYV AN AGEE, a.k.a. "James Clark,"


                                                   16



                                                                                APPENDIX, p. 034
                    1:19-cv-01305-JES
   2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                         11-109/21/06
                                               Page 37Pg
                                                       of 17
                                                          64 of 40                      Pg ID 1639




a.k.a. "C-Pebble" defendant herein, did unlawfully 1,1se Nextel Communications Celhtlar

Services, a communication facility, to commit an act or acts constituting a felony, to wit,

conspiracy to possess with intent to distribLttc and to distribute contro11cd substances, contrary to

the provisions of Title 21, United States Code, section 841(a)(l).

         All in violation of 21 U.S.C. §843(b).

                                      COUNT SEVENTEEN

      (Unlawful Use of a Communication Facilitie.s to Conspir~ to Possess with Intent to
                   Distribute Controlled Substances - 21 U.S.C. §843(b))

D-2 KEVIN LENARD YOUNGBLOOD
D-8 BESSIE BLOUNT HOWARD

        That on or ahoul /\pril 20, 2005, said dale being approximate, in the Enstem District of

Michigan, S()ltthcrn Division, and clsevvh1;:re, D-2 KEVIN LENARD YOUNGBLOOD~ a.k.a.

"Kev," and D-8 BESSIE BLOUNT HOWARD, <lefcndants herein, did unlawfully use Sprint

PCS and Nextel Conunui1ications Cellular Services, both communiccition facilities, to commil a.n

act or acts constituting 11 felony, to wit, conspiracy to possess with intent to distribute and to

distribute controlled suhstanccs, contrary to the provisions of Title 21, Unitt:ld States Code,

section 841 (a)( l ).

         All in violaLion of 21 U.S.C. ~843(b).

                                       COUNT EIGHTEEN

(21 U.S.C. §843(b)- Unlawful Use of n Communication Facility to Conspire to Possess with
                      Intent to Distribute Controlled Substances)

D-8 BESSIE BLOUNT HOWARD
        That on or about April 23, 2005, said date being Rpproximatc, in the Eastern District of

                                                   17



                                                                                APPENDIX, p. 035
                   1:19-cv-01305-JES
  2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                        11-109/21/06
                                              Page 38Pg
                                                      of 18
                                                         64 of 40                       Pg ID 1640




Michigan, Southern Division, and elsewhere, D-8 BESSIE BLOUNT HOW ARD, defendant

herein, did unlawfully use Nextel Communicalions Cellular Services, a communication facility,

to commit an act or acts constituting a felony, to wit, conspiracy to possess with intent to

distribute and to distribute controlled suhstances, contrary to the provisions of Title 21, United

States Code, section 84l(a)(l).

        All in violation of 2 1 U.S .C. §843(b).

                                       COUNT NINETEEN

     (Unlawful Use of a Communication Facilities to Con!ipire to Possess with Intent to
                  Distribute CoJ1trolled Substances - 21 U.S.C. §843(h))

0 -2 ~VJN LENARD YOUNGBLOOD
D-9 ALISSA CANTY

        That on or about June 27, 2005, said date being approxim ate, in the Eastern ·District of

Michigan, Southern Division, and elsewhere, D-2 KEVIN LENARD YOUNGBLOOD, a.k.a.

"Kev," and D-9/\LISSA CANTY, defendants herein, did unlawfully           LLSC   Sprint PCS and Nextel

Communications Ct'llltlar Services, hoth communication facilities, to co111r11it an act or acts

constituting a felony, to wit, conspiracy to possess with intent to distribute arid to distribute

controlkd substances, contrary to the prMisions of Title 21 , United States Code, section

841(a)(I).

        All in violation of 21 U.S.C. ~843(b).




                                                   18



                                                                                  APPENDIX, p. 036
                    1:19-cv-01305-JES
   2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                         11-109/21/06
                                               Page 39Pg
                                                       of 19
                                                          64 of 40                       Pg ID 1641




                                         COUNT TWF.~TY

(21 U.S.C. §843(h) - Unlawful Use of a Communication Fucility to Conspire to Possess with
                       Intent to Distribute Controlled Substances)

D-9 ALISSA CANTY


        Thal on or about May 21, 2005, said date being approximate, in the Eastern District of

Michigan, Southern Division, and elsewhere, D-9 ALISSA CANTY, defendant herein, did

unlawfully use Nextel Communications Ctllular Services, a communication facility, to commit

an act or acts constituting a folony, to wit, conspiracy to possess with intent to distribute and to

distribute controlled substances, contrary to the provisions of Title 21 , United States Code,

section 84l(a)(l).

        All in violation of 21 U.S.C. §843(b).

                                      b.QUNT TWENTY~ONI!:

     (Unhnvful Use of a Conununication Facilities to Conspire to Possess with Intent to
                  Distribute Controlled Substances ~ 21 U.S.C. §843(b))

D-2 KEVIN LENARD YOUNGBLOOD
D-10 STEPHAN.IF. HELENE B;\XTER

        That on or about April 18, 2005, said date being approximate, in the Eastern District of

Michigan, Southern Division, and elsewhere, D-2 KEVIN LENARD YOUNGBLOOD, a.k.a.

"Kev," and D- 10 STEPHANIE HELENE BAXTER, defendants her~in, did unlawfully use Sprint

PCS and Nextel Communications Cellular Services, both communication facilities, to commit an

act or ilt;tS constituling a felony, to wit, conspiracy to possess with intent to dist1ibute and to

distribute controlled substances, contrary to the pn)Visions of Title 2 L, Uni led States Code,


                                                   19



                                                                                 APPENDIX, p. 037
                   1:19-cv-01305-JES
  2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                        11-109/21/06
                                              Page 40Pg
                                                      of 20
                                                         64 of 40                      Pg ID 1642




section 841 (a)( 1).

        All in violation of 21 U.S.C. §843(b).

                                        COUNT TWENTYwTWO

(21 U.S.C. §843(b) - Unlawful Use of a Communication Facility to Conspire to Possess with
                       lntent to Distrihute Controlled Substances)

D~l 0. STEPHANIE HELENE llAXTER


        That   01,   or about May 25, 2005, said date being approximate, in the Eastern District of

Michigan, Southern Division, and dsewherc, D-10 STEPHANIE HELENE BAXTER, defendant

hen::in, did unlawrully use Nextel Communications Cellular Services, a communication facility,

to commit an act or acts constituting a felony, to wit, conspiracy to poss~ss with intent to

distribute and to distribut~ controlled substances, contrary to the provisions ofTitle°21, United

Stales Code, section 841 (a)( I).

        All in violation of 21 U.S.C. s843(b).

                                      COUNT T\VENTY~THREE

     (Unlawful Use of a Communication Facilities to Conspire to Possess with Intent to
                  Distribute Controlled Substances - 21 U.S.C. §843(h))

D-2 KEVIN LENARD YOUNGBLOOD
D¥11 RAMANllO ANTONE WELLONS, a.k.a. ''D0m1t"

        Tlrnt on or about May 25, 2005 , said date being approximate, in the Eastern District of

Michigan, Sot1thern Division, ::md elsewhere, D-2 KEVlN LENARD YOUNGBLOOD, a.k.a.

"Kev," and D-11 RAMANDO ANTONE WELLONS, <:1.k.a. "Donut," defonda11ts herein, di<l

unlawfully use Sprint PCS Cellular Services, both t:ornmunication facilities, to commit an act or


                                                    20



                                                                                APPENDIX, p. 038
                    1:19-cv-01305-JES
   2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                         11-109/21/06
                                               Page 41Pg
                                                       of 21
                                                          64 of 40                      Pg ID 1643




acts constituting a felony, to wil, conspiracy to possess with inlent to distribule and to distribute

controlled substances, contrary to the provisions of Title 21, United States Code, section

84 l(a)(I ).

         All in violation of 21 U.S.C. §843(b).

                                     COUNT TWENTY-FOUR

(21 U.S.C. §843(b) - UJJlawful Use of a Communication Facility to Conspire to Possess with
                       Intent to Distribute Controlled Substances)

D-1 I RAMANDO \VELLONS, a.k.a. "Donut"


         That on or about April 28, 2005, said date being approximate, in the Eastem District of

Michigan, Southern Divi~i()n, and elsewhere, D-11 R.J\.MANDO ANTONE WELLONS, a.k.a.

"Donut,'' defendant herein, did un law thlly use Sprint PCS Cellular Services, a communication

facility, to commit an act or acts constituting a folony, to wit, conspiracy to possess with intent to

distribLLtc and to distrihutc controlled substances, contrary to the provisions of Title 21 ., United

States Code, section 841 (a)(l).

         All in violation of 21 lJ.S.C. §843(b).

                                     COUNT TWENTY~FIVE

      (Unluwful Use of a Communication Facilities to Conspire to Possess with lnteJJt to
                   Distrihute Controlled Substances - 21 U.S.C. §843(h))

0-2 KEVIN LENARD YOUNGBLOOD
0-12 J~RRY L. SEXTON, a.k.a. ••J"

        That (m or about April 16, 2005, said date being approximate, in the Eastern District of

Michigan, Southern Division, and elsewhere, D-2 KEVIN LENARD YOUNGBLOOD, a.k.a.


                                                   21



                                                                                 APPENDIX, p. 039
                     1:19-cv-01305-JES
    2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                          11-109/21/06
                                                Page 42Pg
                                                        of 22
                                                           64 of 40                      Pg ID 1644




"Kev.'' :md D-12 JERRY L. SEXTON, a.k.a. ''J," defendants herein, <lid unlawfully use Sprint

PCS and Verizon Wireless Cellular Services, both communication facilities 1 to commit an act or

acts constituting a felony, to \Vit, conspiracy to possess with intent to distribute and to distribute

controlled substances, contrary lo the provisions of Title 21, United States Code, section

841 (a)(l),

        All in violation of 21 U.S.C. §843(b).

                                      COUNT TWENTY-SIX

(21 U.S.C. §843(b) - Unlawful Use of a Communication Facility to Conspire to Possess with
                       lntent to Distribute Controlled Substances)

D~l2 JERRY L. SEXTON, a.k.a. ••J'1


        That on or about June 13, 2005 , said <late being approximate, in the Eastern District of

Michigan, Southern Division, and elsewhere, D-12 JERRY L. SEXTON, a.lea. "J," defendant

herein , did unlawfully use Verizon Wireless Cellular Services, a communication facility, to

c;(munit an act or acts constituting a felony, to wit, conspiracy to possess with inlent to distribute

and to distribute controlled substances, contrary to the provisions of Title 21, United States Code,

section 84l(a)(I).

        All in violation of21 U.S .C. ~843(b).




                                                  22


                                                                                 APPENDIX, p. 040
                    1:19-cv-01305-JES
   2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                         11-109/21/06
                                               Page 43Pg
                                                       of 23
                                                          64 of 40                      Pg ID 1645




                                    COUNT TWENTY-SEVEN

       (Unlawful Use of a Communication Facilities to Conspire to Possess with Intent to
                    Distribute Controlled Substances - 21 U.S.C. §843(b))

D-2 KEVIN LENARD YOUNGBLOOD
D-13 LEE H. GIi.MORE, u.k.a. "Crn.zy Lee"

         That on or about June 28, 2005, said date being approxin:rnle, in the Easten, District of

Micl1igan, Southern Division, and elsewhere, D~2 KEVTN LENARD YOUNGBLOOD, a.k.a.

"Kev,'' and D~ lJ LEE 11. GILMORE, a.k.a. "Crai.y Lee," defendants herein, did unlawfully use

Sprint PCS and T-Mohile Cellular Services, both communication facilities, to commit an act or

acts constituting a felony, to wit, conspiracy to possess with intent to distribute and lo di.stributc

co11lrolled suhstanccsj contrary to the provisions of Title 21, United States Code, section

84 t (a)(l ).

         All in violation or21 U.S.C ~843(b).

                                    COUNT T\VENTYMEIGH.I

(21 U.S.C. §843(b)- Unh1wful lJse of a Communication .Facility to Conspire to Possess with
                      Intent to Distribute Controlled Substani,:cs)

D-13 LEE H. GILMORE, a.k.n. "Crazy Lee"
         That on or about June 2005, said dale being approximate, in the Eastern Distric;t of

Michigan) Southern Division. and elsewhere, D-13 LEE H. GILMORE, a.k.a. "Crazy Lee,"

defendant herein, did unlawfully use T~i\.fobile Cellular Services,;_\ comnrnnication facility, to

conHnit an act or acts constituting a felony, to wit, conspiracy to possess with intt'lnt lo distribute

and to distribute controlled substances, contrary to the provisions of Title 2 t, United States Code,

section 841 (a)( I).

                                                  23



                                                                                APPENDIX, p. 041
                         1:19-cv-01305-JES
        2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                              11-109/21/06
                                                    Page 44Pg
                                                            of 24
                                                               64 of 40                      Pg ID 1646




            All in violation of2l U.S.C. §843(b).

                                         COUNT TWENTY-NINE

         (Unlawful Use of a Communication Facilities to Conspire to Possess with Intent to
                      Distribute Controlled Substances - 21 U.S.C. §843(b)}

I>-2 KEVTN LENARD YOUNGBLOOD
D-14 LF.ON JOHNSON, Jr. a.k.a. "Nick"

         · That on or about April 5, 2005, said date being approximate, in the Eastern District of

Michigan, Southem Division, and elsewhere) D-2 KEYlN LENARD YOUNGBLOOD, a.k.a.

"Kev," and D-14 LEON JOHNSON, Jr. n.k.a. "Nick," defondants herein, did unlawfully use

Sprint PCS and Cingular Wireless Cellular Services, hoth communication facilities, lo commit an

,:icl   or acts <;:onstituting a felony, to wit, conspiracy to possess with intent to distribute and to

distribute controlled substances, contrary to the provisions of Title 21, United Stales Code,

secli(m 841 ( a)( 1).

            All in violation of2 l U.S .C. ~843(h).

                                              COUNT THIRTY

(21 U.S.C. §843(b)- Unlawful Use of a Communication Facility to Cons1>irc to Possess with
                      Intent to Distribute Controlled Substances)

D-14 LF.ON JOHNSON, Jr. a.k.a. '"Nick''


            That on or ah()Llt June 25, 2005, said date being appniximate, in the Eastern. District of

Mlchigan, Southern Division, and elsewhere, D-14 LEON JOHNSON, Jr. a.k.a, "Nick,"

dercndant herein, did unlawfhlly use Cingular Wirele.ss Cellular Services, a communication

l'acility, to commit an act or acts constituting a felony, to wit, conspiracy to possess with intent to


                                                       24




                                                                                      APPENDIX, p. 042
                   1:19-cv-01305-JES
  2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                        11-109/21/06
                                              Page 45Pg
                                                      of 25
                                                         64 of 40                       Pg ID 1647




distribute and to distribute conlrolled substances, contrary to the provisions of Title 21, United

States Code, section 84l(a)(l).

        All in violation of 21 U.S.C. §843(b).

                                      COUNT THIRTY-ONE

     (Unlawful Use of a Communication l•'acilitics to Conspire to Possess witb Intent to
                  Distribute Controlled Substances - 21 lJ.S.C. §843(b))

D-2 KEVIN LENARD YOUNGBLOOD, a.k.a. ~·Kev"
D-7 TREYV AN AGEE, a.k.a. "James Clark," u.k.a. "C-Pebble"

        That on or about April 9, 2005, ~aid date being approximate, in the Eastern District of .

Michigan, Soulhern Division, and elsewhere, D-2 KEVIN LENARD YOUNGBLOOD, a.k.a.

"Mike "Kev," and D-7 TREYV AN AGER, a.k.a. ".lames Clark," a.k.a. "C-Pebble" defendants

herein, cJid unla,:vrully use Sprint PCS and Nextel Comnn1nications Cellular Services, both

com1lrnt1ication facilities, to commit an acl or acts constituting a felony, to wil, conspiracy tl)

p()sscss with intcmto distribute and to distribute controlled substances, contrary to the provisions

of Title 21, United Slates Code, section 84l(a)(l).

       All in violation of 21 U.S.C. §843(h).

                                      COUNT THJRTY-T\VO

(21 U.S.C. §843(b) ·- Unlawful Use of a Cornmunication Facility to Conspire to Possess with
                        Intent to Distribut~ Controlled Substances)

D~7 TREYVAN AGEE, a.k.a. ~~James Clarkt a.k.a. HC~Pebble"


       That on or ;ibout May 11, 2005, said date being approximatu, in the Eastern District of

Michigan, Southern Division, and clscv,1here, D-7 TREYVAN AGEE, a.k.a. ''James Clark,"


                                                  25



                                                                                APPENDIX, p. 043
                       1:19-cv-01305-JES
      2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                            11-109/21/06
                                                  Page 46Pg
                                                          of 26
                                                             64 of 40                     Pg ID 1648




a.k.a. "C-Pebble" dcfcndan1 herein, did unhiwfolly use Nextel Communications Cellular

Services, a communication facility, to commit an act or acts constituting a felony, to wit,

conspiracy to possess ,vith inlelit to distribute and to distribute controlled substances, contrary to

the provisions of Title 21, United States Code, section 841{a)(1 ).

                                         COUNT THIRTY-THREE

            (Unlawful U!!ie of a Communication Faciliticl5 to Conspire to Possess with Intent to
                           Distribute Controlled Substunces - 21 U.S.C §843(h))

D-1 MICHAEL ANTHONY CLARK, a.k.a. "Mike Nitty," a.k.a. "Mike"
D-15 FELIX PEDRO BETANCO

              That in or about May 2005, said dale being approximate, in the Eastem District of

Michigan, Southern Division, and elsewhere, D-1 MICHAEL ANTHONY CLARK, a.k.a. "Mike

Nitty," a.k.a. "Mike," an<l D-15 FELIX PEDRO BETANCO, defendants herein, did .unlawfully

\.!St:::   T-Mob.i It and Nextel Communications Cellular Services, both communication facilities, to

commit an act or acts constituting a felony, to wit, conspiracy to possess with intent to distribute

and to distribute controlled substances, contrary to the provisions of Title 21, United States Code,

sei;tiun 84l(a)(1 ).

              All in violationof2l U.S.C . 9843(b).

                                          COUNT THIRTY~'FOUR

(21 lJ.S.C. §843(b) - Unlawful Use of a Communication Facility to Conspire to Pos5ess with
                        Intent to Distribute Controlled Substances)

D·2 KEVIN LENARD YOlJNGBLOOD, n.k.a. "Kev".


              That in or ahout April 2005, said date being approximate, in the Eastern District or


                                                      26



                                                                                  APPENDIX, p. 044
                   1:19-cv-01305-JES
  2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                        11-109/21/06
                                              Page 47Pg
                                                      of 27
                                                         64 of 40                       Pg ID 1649




Michigan, Southern Division, and elsewhere, D-2 KEVIN LENARD YOUNGBLOOD, a.k.a.

"Kev," defendant herein, did unlawfully use Sprint PCS Cellular Services, communication

facililies, to commit an act or acts constituting a felony, to \vit, conspiracy to possess with intent

to distrihute and to distribute controlled substances, contrary to the provisions of Title 21, United

States Code, section 841(a)(1).

        All in violation of21 U.S.C. ~843(b) .

                                     COUNT THIRTY-FIVE

   (l8 U.S.C. §§ 1956(a)(l)(A)(l); (a)(l)(B)(l) and (ii); 1957(a) and (h)(6)- Conspiracy to
                             Launder Monetary Instrumcnti!i)

D-1 MICHAEL ANTHONY CLARK, a.k.a. "Mike Nitty,'' a.k.a. '"Milu.,"
D-3 CHARLES RILEY GADSON, a.k.a. "Chuck"

        That beginning in or about December 2004 through the date of this indictment, said dates

being approximate, defendant, D-l MTCH AEL ANTHONY CLARK, a.1<.a. "Mil<e Ni tty," a.k.a.

"Mike," D-J CHARLES RILEY GADSON, a.k.a. "Chuck," and others both known and

unkMwn to the grand jury, did knowingly, int~ntionally, and tmlawfolly combine, confederate

and agree with one another and with other persons, both known and unknown to the grand jury,

to commit an offense against the United States, that is, the laundering of monetary instruments in

violation of Title 18, United States Code, Sections 1956 (a)(l)(A)(l); (a)( l )(B)(I) and (ii) and

l 957(a).

        Specifically, these defendants, knowing that the property involved represented the

proceeds of some fonn of unlawful aclivity, as defined ir1 Title 18, United States Code, Section

1956( c)(l ), that is, a conspiracy to distribute controlled substances, a felony under Title 21,


                                                  27



                                                                                APPENDIX, p. 045
                   1:19-cv-01305-JES
  2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                        11-109/21/06
                                              Page 48Pg
                                                      of 28
                                                         64 of 40                   Pg ID 1650




Uni led States Code, Sections 846 and 841 (a)(l ), did conspire and agree lo conduct and to cause

to he conducted financial transactions affecting interstate or foreign commerce which involved

the proceeds of said unlawful activity, (1) with the intent to promote the carrying on of specified

unlawful a<::Livity; (2) knowing that the transactions were designed in whole or in part to conceal

or disguise the nature, location, source, ownership and control of the proceeds of such unlawful

activity; and (3) to avoid reporting requirements under federal law.

                                       Manner and Means

       As part of the unlawful conspiracy, from on or about 1998 through the date of this

indictment, said dales being approximate, D-1 MICHAEL ANTHONY CLARK, a.k.a. "Mike

Nitty," a.k.a. "Mike, defendant herein, did purchase the following two properties for the

following listed purchase prices:

       l. 8843 Livemois Avenue, Detroit, Michigt1n ($175,000)

       2.14440 Plymouth Road, Detroit, Michigan ($100,000)

        As part of the unlawful <::onspiracy, from on or about 1998 through the dale of this

       indictment, said dates being approximate, D-1 MICHAEL ANTHONY CLARK, a.k.a.

       "Mike Nitty," a.k.a. "Mikt;:, defendant herei11> did purcha~c the following 2 automobiles

       !or the following listed purchase p1iccs:

       l. 2004 DODGE VIPER. VTN: 1B3JZ(i5Z04V 10 l 358

       2. 2003 DODGE VIPER- YIN: 1B3JR65Z03V501869




                                                   28


                                                                             APPENDIX, p. 046
                 1:19-cv-01305-JES
2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                      11-109/21/06
                                            Page 49Pg
                                                    of 29
                                                       64 of 40                    Pg ID 1651




            As part of the unlawful conspirac;y, from on or about 1994 i11ro~1gh the date of this

    indictment, said dates being approximate, D-3 CHARLES RILEY GADSON, a.k.a.

    "Chuck" defendant herein, did expend approximately $4.5 million (U.S. currency) at the

    Greektown Casinos, Detroit, Michigan.

            All in violation of Title 18, United Slates Code, Section 1956(h)(6).




                                       COUNT THIRTY-SIX

        (18 U.S.C. §§l956(a)(l)(A)(i);(a)(l)(B)(i) and 1957(a) - Laundering Monetary
                                         Instru,nents)

    D~l MICHAEL ANTHONY CLARK, a.k.a. "!Vlik(! Nitty," o..k.a. "Mike';

            That beginning in 1998 and continuing through the date of this indictment, said

    dates being approximate, D-1 MICHAEL ANTHONY CLARK, a.k.a. "Mike Nitty,"

    a.k.a. "Mike" defendant herein, did, knowing that the property involved represented the

    proceeds of some form of unlawful activity, as defin~d in Title 18., United States Code,

    Section 1956( c)( 1), that is, a conspiracy to distribute controlled substances, a felony

    under Title 21, United Stales Code, Sections 846 and 841 (a)( l ), conduct and to cause to

    be conducted a finam.:ial transaction affecting interstate or foreign commerce, to wit:

   purchase of the following 2 vehicles:

    1. 2004 DODGE VJPER - VIN: 1BJJZ65Z04Vl01358

    2. 2003 DODGE YJPER - VIN : I BJJRCi5Z03V501869




                                              29



                                                                            APPENDIX, p. 047
                 1:19-cv-01305-JES
2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                      11-109/21/06
                                            Page 50Pg
                                                    of 30
                                                       64 of 40                    Pg ID 1652




    which involved the proceeds of said unlawful activity, (1.) with the intent to promote the

    carryiTig on of specified unlawful. activity> (2) knowing that the transactions were

    designed in whole or in part to conceal or disguise the nature, Jocation, source, ownership

    and control or the proceeds of such unlawful activity.

            All in violation of Title 18, United Stales Code, Sections 1956(a)( 1)(A)(i),

   · (a)(l)(B)(i) and 1957(a).

                                    COUNT THlRTY~SF,VF,N

         (18 U.S.C. ~§1956(a)(l)(A)(i); (a)(l)(B)(i) and (ii), and l957(a.) - Laundering
                                   Monetary Instruments)

    0-3 CHARLES RILEY GADSON, a.k.a. "'Chuck"

            That from in or about 1996 through the date of this indictment, said dates being

    approximate, D-3 CHARLES RILEY GADSON, a.k.a. "Chuck,"defen<lant herein, did,

    knowing that the propetty involved represented the proceeds of snme form of unlawful

    activity, as defined in Title 18, United Slates Code, Section I956(c)(l ), that is, a

    conspiracy to distribute controlled substances, a felony under Title 21, United States

    Code, Sections 846 and 841 (a)(l ), conduct and to cause to be com.hlctcd financial

    transactit:ms aifr:cting interstate or foreign commerce, to wit: expended approximately

    $4.5 million dollars at the Greektown Casino, Detroit, Michigan, which involved the

    proceeds of said unlawful activity, (2) knowing that the transactions were designed in

    whole or in pait to conceal or disguise the nature, location, source, ownership and control

    of the proceed$ of such unlawful activity, and (3) to avoid reporting requirements under



                                              30



                                                                           APPENDIX, p. 048
                 1:19-cv-01305-JES
2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                      11-109/21/06
                                            Page 51Pg
                                                    of 31
                                                       64 of 40                  Pg ID 1653




    federal law.

           All in violation ofTiU~ 18, United State~ Code, Sections 1956(a)(l)(A)(i),

   (a)(I )(B)(i) and (ii) and 1957(a).

                                    COUNT THIRl'Y-ETGHT

           (21 U.S.C. §84I(a)(1) - Possession with Intent to Distribute Marijuana)

    D-15 FELIX PEDRO BETANCO

           Thal on or about May JI, 2005, in tht! Eastern District of Michigan, Southern

    Division, D-15 FEUX PEDRO BETANCO, defendant herein, did knowinglyj

   inte1itior'ta1ly and unlawfully possess with intent to distribute 578 kilograms or more of ·

   marijuana, a Schedule 1 Controlled Substance, in violation of Title 21, United States

   Code, Stet ion 841 ( a)( 1).

                                     COUNT TH!RTY-NINE

           (21 lJ.S.C. ~84l(a}(l). Possession with Intent to Distribute Marijuana)

   D~2 KEVIN LENARD YOUNGBLOOD, a.k.a. ~'Kev"
   D-9 ALISSA CANTY

           That on or about June 28, 2005, in the Ea!ltcrn District of Michigan, Southern

   Division, D-2 KEVTN LENARD YOUNGBLOOD, a.k.a. " Kev," and D-9 ALISSA

   CANTY, dc(cndants herein, did knowingly, intentionally and unlawfully possess with

   intent to distribute 57.5 kilograms or more   or marijuana, a Schedule I Controlled
   Substance, in violation of Title 21, United States Code, Section 84l(a)(t).

                                         COUNT FORTY.

           (21 U.S.C. §84 l (a)(l) - Possession with Intent to Distribute Marijuana)

                                            31



                                                                          APPENDIX, p. 049
                 1:19-cv-01305-JES
2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                      11-109/21/06
                                            Page 52Pg
                                                    of 32
                                                       64 of 40                  Pg ID 1654




    D·2 KEVIN LENAIU> YOUNGBLOOD, a.k.a. "Kev"

            That on or about June 28, 2005, in the· Eastem District or Michigan, Southern

    Division, D-2 KEVIN LENARD YOUNGBLOOD, a.k.a. "Kev,'' defendant herein, did

    knowingly, intentionally and unlawfully possess wilh intent to distribute five kilograms or

    more of marijuana, a Schedule I Controlled Substance, in violation of Title 21, Uniied

    States Code, Section 84 L(a)(l ).

                                        COUNT FORTY-ONR

                   (18 U.S.C. §924 - Felon in Possession of a Firearm)

    D-1 MlCHAEL ANTHONY CLARK, a.k.a. •'Mike Nittyt a.k.a. HMike"

           Thal on or ahout February 12, 2005, in the Eastern District of Michigan, Southern

    Division, D-1 MICHAEL ANTHONY CLARK, a.k.a. "Mike Nilty," a.k.a. "Mike,"

    defendant herein, did knowingly, intentionally and unlawfully possess, having been

    previously convicted of Rohhery, a felony crime punishable by in1prisonment for a term

    exceeding one year, possess Ll,e (ollowing firearms : one S.W.O. Inc., model M~l l, 9mm

    pistol, (Scri;:il No. 890041513); one Sig Sauer, model P220, .45 caliber pistol, (Serial No.

    G 137440); one Taurus Intc:mrntional, Model PT945, A5 caliber pistol, (Serial No.

    NWB3584 l); one Norinco, model M90 Sport, 7.62 x 39 mm rifle, (Serial No. 30494);

    one Hi Point, Model 995, 9mm carbine rifle, (Serial No. AJ9318); one Davis Industries,

   111odel D Series, .32 caliber de1Tingcr, (Serial No . .276259); and one Beretta, model 92FS, .

   .45 caliber pistol, (Serial No. E88 l 62Z), said rircarms having been .shipriod or transported

    in interstate or foreign commerce, contrary to the provisions of Title 18, United States


                                             32



                                                                          APPENDIX, p. 050
                 1:19-cv-01305-JES
2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                      11-109/21/06
                                            Page 53Pg
                                                    of 33
                                                       64 of 40                  Pg ID 1655




   Code, section 922(g)(1 ).

           All in violation of 18 U.S.C. §924(c).

                                    COUNT FORTY-TWO

                  (18 U.S.C. §924 - Felon in Possession of a .~'ircurm)

   D-1 MICHAEL ANTHONY CLARK, a.k.a. ''Mike Nitty," a.k.a. '"Mike"

           That on or about f\.·fay 5, 2005, in the Eastern District of Michigan, Southern

   Division, D-1 MlCHAEL ANTHONY CLARK, a.k.a. "Mike Nitty," a.k.a. "Mike,"

   defendant herein, did knowingly, intentionally and unlawfully possess, having been

   previously convicted of Robbery, a folony crime punishable: hy imprisomncnt for a temi

   exceeding one year, possess a Bushmaster, serni-automrttic rifle (.223 ), model #XMl 5-

   #25 (Serial No. BF1417573), said firearm having been shipped or transpotted in interstate

   or foreign commerce, contrary to the provisions of Title 18, United States Code, section

   922(g)( 1).

           All in violati~m of 18 U.S.C. §924(c).

                                   COUNT FORTY-THREE

                           (21 U.S.C. §853(a). Ctiminal Forfeiture)

   D-l MICHAEL ANTHONY CLARK, a.k.a. "Mike Nitty," a.k.a. "Mike"

   1.      Upon conviction of one <>r more of the contro lied substance violations of Title 21,

          United States Cndc, Sections 84 l(a)(2) and 846 alleged in Counts One and Two

          nl'this Indictment, Defendant MICHAEL ANTHONY CLARK, a.k.a. "Mike

          Nitty," a.k.a. "Mike," shall forfeit to the United Statcs1 pursuant to 21 U.S.C. §


                                            33



                                                                          APPENDIX, p. 051
                 1:19-cv-01305-JES
2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                      11-109/21/06
                                            Page 54Pg
                                                    of 34
                                                       64 of 40                  Pg ID 1656




           853(a): (a) any property, real or personal, constituting or de1ived from any

           proceeds obtained, directly or indirectly, as a result or such violations; and (b) any

           property, real or personal, used, or intended to be used, in any manner or part, to

           commit, or to facilitate the commission of such violations.

   11.     Property subject to forfeiture to the United States pursuant to Title 21, United

           States Code, Section 853 (Contrnlled Substance) inc.ludes, but is not limited to,

           the following:

           (a)     The real property commonly known as 8867 Livernois Avenue, Detroil,

           Michigan, dba "Penthouse Lounge," with a legal description as follows:

    W. LTVERN01S l 030 EXC LIVERNOIS AVE AS WD STOEPELS GREENFIBLD
    HIGHLANDS SUB L31 Pl PLATS, WC R 16/197 30 X 88.

           (b) The real property commonly known as 14440 Plym(mth Road, Detroit,

   Michigan, dba "Mike's Detailing II," with a legal description as follows:

   LOTS 59, 60 and 61, NEW PLYMOUTH ROAD SUBDIVISION OF LOTS 7, 8, 9, 10,
   11, 12, 25, 26, 27, 28, 29 AND 30 OF FRlSCHKORN'S GRAND RIVER FARMS
   SUBDIVISION, ACCORDING TO THE PLAT RECORDED TN UBER 46, PAGE 93
   OF PLATS, WAYNE COUNTY RECORDS.

           (c)     The real property commonly known as 17026 Plymonlh Road, Detroit,

                   Michigan, dha ''Mike's Detailing Ill," with a legal description as follows:

    N. PLYMOUTH 398 & 399 PRJSCHKORNS GRAND RIVER VTEW SUB L48 P72 PLATS W
    CR 22/207 40 x 110.

           (d)     The real property commonly known as 1289 Hunter Court, Milford,

    Michigan, with a legal description as follows:

   T2N, R7E, SEC 22 OAKLAND COUNTY CONDOMINIUM PLAN NO 758


                                             34



                                                                          APPENDIX, p. 052
                 1:19-cv-01305-JES
2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                      11-109/21/06
                                            Page 55Pg
                                                    of 35
                                                       64 of 40               Pg ID 1657




   BERWYCK PLACE lJNlT I L 125 4-23u92 FR 300-005.

           (e) The real property commonly known as 7559 Prairie Street, Detroit, Michigan

   ,vith a legal description as follows :

   Lot 492, Dovercourt Park Subdivision, as recorded in Uber 34, Page 89, of plats~ Wayne
   County Records.

           (i)     The real property commonly known as 8843 Livemois Avenue,

   Detroit, Michigan, dba "Mike's Detailing," with a legal description as follows:

   Lots 1026, l 027 & 1028 STOEPELS GREENFIELD HIGHLANDS SUB., WAYNE COUNTY
   RECOIWS.

           (g)     The following automobiles:

                   1. 2003 MERCURY MARAUDER- VIN: 2MEHM75V23X6022l4

                   2. 1998 RANGE ROVER- VIN: SALPV1449WA378929                 ·

                   J. 2000 CHEVROLET VENTURE VAN - VIN: 1GNDX13E8YD253279

                   4. 1996 CHEVROLET IMT>ALi\. ~ VIN: 1G1BL52POTRI26021

                   5. l997 RMW M3 • VTN : WBS8G9329VEY75l5l

                   6. t 969 BUICK CONVERTIBLE - VfN: 484679HJ22299

                   7. 1995 HARLEY DAVlDSON - VIN: ll-ID1BNL16SY02275l

                   8. 2000 SUZUKI I'vfOTORCYCLE ~ YIN: JS 1GW71 A5Y2 l 07116

                   9 . 2002 GI\·1 C PICKUP · VIN: IGT11K29102E136879

                   10. 2004 DODGE VIPER- VIN: 183JZ65Z04V101358

                   I 1. 2003 DODGE VIPER - VlN: 1B3.lR65Z03V501869

                   12. 2003 (iM HUMMER - VIN: 5GRGN236J31Il 17330


                                            35



                                                                       APPENDIX, p. 053
                 1:19-cv-01305-JES
2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                      11-109/21/06
                                            Page 56Pg
                                                    of 36
                                                       64 of 40                  Pg ID 1658




                                    COUNT FORTY~FOUR

                           (18 U.S.C. §982(a)(l) - Criminal }'orfeiture)

   D-1 MICHAEL ANTHON\:' CLARK~ a.k.a. "Mike Nitty,'' a.k.u. "Mike"

   1.     Upon conviction of one or more of the controlled substance violations of Title 18,

          United States Code. Sections 1956 and 1957 alleged in Counts THIRTY-SIX and

          THIRTY-SEVEN of this Tndic.tment, Defendant MICHAEL ANTHONY

          CLt\RK, a.k.a. ''Mike Nittyt a.k.a. "Mike," shall forfeit to the United States,

          pmsmint to 21 U.S.C. § 853(a): (a) any property, real or personal, constituting or

          derived lrom any proceeds obtained, directly or indirectly, as a result of such

          violations; and (b) any property, real or personal, used, or intended to be used, in

          any manner or part, to commit, or to facilitate the commissi()tl of such violations.

   ii.    Propct1y subject to forfeiture to the United States pursuant to Title 21, United

          Slates Code, Section 853 (Controlled Substance) inch1<le8, but is not limited to,

          the following:

          (a) The real property commonly known as 8867 Livernois Avenue, Detroit,

          Michigan, dba "The Penthouse Lounge," with a legal description as follows:

   W. LIVERNOIS l 030 EXC LIVERNOIS A VE AS WD STOEPELS GREENFIELD
   HlGllLANDS SUB L31 Pl PLATS, WC R 16/ 197 30 X 88.

          (h) The real prope1ty commonly known as 14440 Ply1nouth Road, Detroit,

   Michigan, dha "Mike's Detailing TT/' with a legal description as follows: .

   LOTS 59, 60 and 61, NEW PLYMOUTH ROAD SUBD1V1Sl0N OF LOTS 7, 8, 9, 10,
   11, 12, 25, 26, 27, 28, 29 AND 30 OF FRISCHKORN'S GRAND RIVER FARMS
   SUBDTVTSTON, ACCORDING TO THE PLAT RECORDED TN UBER 46, PAGE 93

                                            36



                                                                           APPENDIX, p. 054
                 1:19-cv-01305-JES
2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                      11-109/21/06
                                            Page 57Pg
                                                    of 37
                                                       64 of 40                 Pg ID 1659




   OF PLATS., WAYNE COUNTY RECORDS.

           © The real property commonly known a.s 17026 Plymouth Road, Detroit,

   Michigan, dba "Mikc;s Detailing III," with a legal description as follows:

   N. PLYMOUTH 398 & 399 fiRISCHKORNS GRAND RIVER VIEW SUB L48 P72 PLATS W
   CR 22/207 40 x l 10.

           (d)     The real property commonly known as 1289 Hunter Court, Milford,

   Michigan, with a legal description as follows :

   T2N, R7E, SEC 22 OAKLAND COUNTY CONDOMINIUM PLAN NO 758
   BERWYCK PLACE UNIT 1 L 125 4-23-92 FR 300-005 .

           (e) The real prope1ty commt)nly known as 7559 Prairie Street, Detroit, Michigari

   w·ith a legal description as follows:

   Lot 492, Dovercourt Park Subdivision, as recorded in Libel' 34, Page 89, of plats, Wayne
   County Records.

          (f)     The real property commonly known as 8843 Livernois Avenue,

   Deh·Qii, Mi.chigan, dba "Mike's Detailing," wilh a legal description as follows:

   Lot~ 1020, 1027 & 1028 STOEPELS GREENfIELD HIGHLANDS SUB., WA \'NE COUNTY
   RECORDS.

   N. PLYMOUTH 398 & 399 P'RISCIIKORNS GRAND RfVER VIRW SUB I.48 P72 PLATS W
   CR 22/207 40 x 110.

          (g)     The following automobik::::

                   l. 2003 MERCURY MARAUDER - VJN: 2MEHM75V23X602214

                  2. 1998 RANGE ROVER - VIN: SALPV1449W/\378929

                  3. 2000 CHEVROLET VENTURE VAN - VIN: 1GNDX13E8YD253279

                  4. 1996 CHEVROLET IMPALA ~ VlN: lGl BL52POTRl26021


                                            37




                                                                        APPENDIX, p. 055
                 1:19-cv-01305-JES
2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                      11-109/21/06
                                            Page 58Pg
                                                    of 38
                                                       64 of 40                   Pg ID 1660




                    5. 1997 BMW M3 - VIN: \VBSBG9329VEY75151

                    6. 1969 BUICK CONVERTIBLE- VIN: 484679HJ22299

                    7. 1995 HARLEY DAVIDSON - VIN: 1HD1BNL16SY02275l

                    8. 2000 SUZUKI MOTORCYCLE- VIN: JS1GW71A5Y2107116

                    9. 2002 GMC PICKUP - VIN: 1GTHK29102E136879

                    10. 2004 DODGE VlPER- VIN: 1B3JZ65Z04Vl0l358

                    11. 2003 DODGE VIPER· VIN: 1D3JR65Z03V501869

                    12. 2003 GM HUMMER-VIN: 5GRGN23633Hl17330

                                     COUNT FORTY-FIVE

                           (21 U.S.C. §853(a) - Criminal Forfeiture)

    D-2 KEVIN LENARD YOUNGBLOOD, a.k.a. ''Kev"

    1.     Upon conviction or'onc or more of the controlled substance violations of Title 211

           United

    States Code, Sections 841(a)(2) and 846 alleged in Counts One through Three of this

    Indictment, Defendant KEVIN LENARD YOUNGBLOOD, a.k.a. "Kev" shall forfe1t to

    the United States, pursuant to 21 U.S.C. § 853(a): (a) any property, real or personal,

    constituting or derived from any proceeds obtained, directly or indirectly, as a result of

    such violations; and (b) any property, real or personal, used, or intended to be used, in any

    mo.nncr or part, to commit, or to facilitate the commission of such violations.

    11.    Property subject to forfeiture to the United States pursuant to Title 21, United

           States Code, Section 853 (Controlled Substance) includes, but is not limited to,



                                             38


                                                                          APPENDIX, p. 056
                 1:19-cv-01305-JES
2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                      11-109/21/06
                                            Page 59Pg
                                                    of 39
                                                       64 of 40              Pg ID 1661




           the follQwing;

   (a)   The real property commonly known as Looking Good Auto Sales, located at 15900

   Grand.River Avenue, Detroit, Michigan, with a legal description as follows:

   S FENKELL 35 & 34 SCHMIDT EST SUB L47 P57 PLATS, WC R 22/138 46 x 100

   (b)   The real property commonly known as 10075 Elmira, Detroit, Michigan, with a.

   legal description as follows:

   LOT 439 BE TAYLORS SOUTHLAWN SUBDIVISION As Recorded in Uber 33 On

   Puge 2 of Pia ls Wuyne County Records, Property TD: Ward I 8, Tlem No. 6370.

                                               THTS IS A TRUE B1LL




                                               s/FOREPERSON

   STEPHEN .I. MURPHY
   United States Attorney



   s/KAREN GIBBS
   AssistanL U. S. Attnm~y
   211 W. Fort Street, Suite 2001
   Detroit, Michigan 48226                                    DATED:




                                          39



                                                                      APPENDIX, p. 057
                                          1:19-cv-01305-JES
                         2:05-cr-80810-LPZ-MKM   Doc # 259-2 #Filed
                                                               11-109/21/06
                                                                     Page 60Pg
                                                                             of 40
                                                                                64 of 40                                                                        Pg ID 1662

     ~            ,                                             Criminal Case Cover Sheet
United States Disttict Court                                                                                                                                   Case Number 05-80810
Eastern District of Michi an

NOTE: It I& tho respon!iiblllty of the Assi!itant U.S. Attorney signing this form to complete it                            actf~AJfiEW~ P ZATKOFF                     0




                                                                                                               Companion Case Numbers:

  Tt)is may be a companion case based upon LCrR 57.10 (b)(4)1:                                                 Judge Assigned:

                                              Yes          X No                                                AUSA's Initials:                     KMG
                                                                                                                                                                              I

             ;C
              ,. . .)aie;
                     .. , ,,,,,,,Jl'!!itle:
                                       '" .   USA   v. '-'-'-'-.:,c.;,.:.=.::.....::'"""""'-'-'-='-="-'-----------------------
                                                       Michael Clark et. al.

             County where offense occurred ; _W..:. : . .:,a=-,.y. :. :n~e-=C=o=u"-'-n...,,,ty,:___ _ _ _ _ _ _ _ _ _ _ _ __


             Ch~e.k:One.;                             X Felony                                         D Misdemeanor                                                    D Petty

             0                 Indictment_ /Information_ _ no prior complaint.
             D                 Indictment__/Information _ _ based upon prior complaint [c~ number: _ _ _ ____.
             D                 lndictment_x_/lnformation~- based upon LCrR 57.10 (c:t) [C~~ete S'tfrsedin! section below].
                                                                                                                                 ,:;;. ;;., S:'
                                                                                                                                r:·1111 v1
                                                                                                                                                                       "' I

Superseding .Case lnformatiorit.
                                                                                                                                 """"4--1 :.- •
                                                                                                                                 ~S!,;
                                                                                                                                  ta ,-·,,
                                                                                                                                                      ~
                                                                                                                                                      I ii
                                                                                                                                                                  r
                                                                                                                                                                  -

                                                                                                                                 z' ·-1 c :-;.,.;
                                                                                                                                                      :.:         ·r '1
Superseding to Case No: ., ._0=-5·. .::::8-=0.:,:. 81.:. .:0,:_.__ _ _ _ _~_ Judge:                                             ~ll                   ~            0
                                                                                                                                 ::;.: r·             <D
                                                                                                                                           ,-,-;      ~

                                                                                                                                           ;·c
                                                                                                                                            ;..       -
                                                                                                                                                      ..,..,

             ~
                              Original case was terminated; no additional charges or defendants.
                              Corrects errors; no additional charges or defendants.
             0                Involves, for plea purposes, different charges or adds counts .
             n                Embraces same subject matter but adds the additional defehdants or charges below:

                              Defendant name                                                                                    Charg~



                                                                               =

                              Date                                                       KAREN M. GIBBS                                                            I
                                                                                         Assistant United States Attorney



                                                                                         phone number
                                                                                         313-226-9705


'Compa11io11 CJses arP. matters in which It 3ppel:lr~ that subslanlially simila r evidence will t,e olfcr<>d 31 t.ri:,I ar the aarm, of related partiea are ~rcsent. and the cases .lr'isc our of the same
tn;n~;,cfi()n or occ.urrtincc. C,:1~~~ rnay be c.ornµ~11i0n cases even though onij ol tlleni ~,By h('lve already L,.,cn tc1min11tP.ct.




                                                                                                                                                     APPENDIX, p. 058
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-1
                              ECF No. 351         Page 61 ofPageID.2477
                                           filed 11/02/06    64            Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN l>I VISION
                                                              F aI l~u91    •.•• ,.. ,, ,

                                                                            :.1~
                                                                                            D
                                                                  MOV O 2 2006
                                                                CLER IfS OFFICE
 UNITED STATES OF AMERICA,                                   U.S. DISTRICT COURT
                                                              EASTERN MICHIGAN
              Plaintiff,
                                      CASE NO. 05-80810
 vs.                                  HON. LAWREN CE P. ZATKO FF


MICHAEL ANTHONY CLARK and
JAMES JACKSON,

              Defendants.
- -- - ~- -- - -·/

                              SPECIAL VERDICT FORl\1

COUNT ONE

I.     As to Count One of the Indictment, Conspiracy to Possess ,,,ith Intent to
       Distribute end to Distribute Marijuam,, we, the Jury, find:

       Defendant l\ilichaeJ CJark:    [ J not guilt.y
                                      Ngui1ty

       Defendant James Jackson:       [ ] not guilty
                                      N' guiJty
[Note: If you find Defendant Michael Clark not guilty as charged in Count One, you
need not consider parawraph l(a) below. If you find Def~ndant James Jackson not
guilty as charged in Count One., you need uot consider paragraph l(b) below.]




                                                                APPENDIX, p. 059
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-1
                              ECF No. 351         Page 62 ofPageID.2478
                                           filed 11/02/06    64                 Page 2 of 8



    1(a).       We, the Jury, having found Defendant Michael Clark guilty of the
                offense charged in Count One, also find with respect to that Count that
                he conspired to possess with intent to distribute Marijuana in the
                amount shown (place an X in the appropriate box):

       (i)      Weighing 1000 kilograms or more                             []
       (ii)     Weighing at least 700 kilograms, but less than 1000 kilograms :~
       (iii)    Weighing at least 400 kilograms, but less than 700 kilograms l 1
       (iv)     \Veighing at least 100 kilograms, but less than 400 kilograms I J
       (v)      Weighing at least 80 kilograms, but less than 100 kilograms []
       (vii)    Wei2hing at least 60 kilograms, but less than 80 kilograms [ J
       (viii)   \Veighing at least 40 to 60 kilograms                       II
       (ix)     Weighing at least 20 to 40 kilograms                        II
       (x)      Weighing at least IO to 20 kilograms                        [J
       (xi)     Weighing at least 5 to 10 kilograms                         []
       (xii)    Weighing at least 2.5 to 5 kilograms                        (J
       (xiii)   Weighing at least 1 to 2.5 kilograms                        11
       (xiv)    Weighing less than 1 kilogram                               []


    l(b).       We, the.Jury, ltaving found Defendant James .Jackson guilty of the offense
                charged in Count One, also find with respect to that Count t.hat he
                conspired to possess with intent to distribute Mari.iuana in the amount
                shown (place an X in the appropriate box):

       (i)    Weighing 1000 kilograms or more                             [J
       (ii)   Weighing at least 700 kilograms, hut less than 1000 kilograms I I
       (iii)  Wei2hing at least 400 kilograms, but less than 700 kilograms M
       (iv)   Weighing at least 100 kilograms, but Jess th.an 400 kilograms I I
       (V)    Weighing at least 80 kilograms, but Jess than 100 kilograms r I
       ( vii) Weighing at least 60 kilograms, but less than 80 kilograms []
       (viii) Weiglling at least 40 to 60 kilograms                       [I
       (ix) Weighing at least 20 to 40 kilograms                          []
       (x)    \Veighing at least 10 to 20 kiJograms                       []
       (xi) Weighing at least 5 to 10 kilograms                           [J
       (xii) W eiglting at least 2.S to 5 kilograms                       [J
       (xiii) Weighing at least I to 2.5 kilograms                        lJ
       (xiv) Weighing less than 1 kilogram                                11




                                                                      APPENDIX, p. 060
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-1
                              ECF No. 351         Page 63 ofPageID.2479
                                           filed 11/02/06    64                      Page 3 of 8



 COUNTTWO

    2. As to Count Two of the Indictment, Conspiracy to Possess with Intent to
       Distribute and to Distribute Cocaine, we, the Jury, find the Defendant MichaeJ
       Clark:

                [ ] not guilty
                rxf guilty
 [Note: If you find the Defendant not guilty as charged in Count Two, you need not
 consider paragraph 2(a) below. Go directly to paragraph 3].


    2(a).       We, the Jury, having found Defendant Michael Clark guilty of the
                offense charged in Count Two, also find with respect to that Count that
                he conspired to possess witb intent to distribute Cocaine in the amount
                shown (place an X in the appropriate box):

       (i)      Weighing 11 kilograms or more                                 .,Ot
       (ii)     Weighing at least 5 kilograms, but less than 11 kilograms     [J
       (iii)    \Veigbing at least 3.5 kilograms, but less than 5 kilograms   1· I
       (iv)     Weighing at least 2 kilograms, but less than 3.5 kilograms    [J
       (v)      Weighing at least 500 grams, hut less than 2 kilograms        rI
       (vi)     Weighing at least 400 grams, but less than 500 grams          II
       (vii)    Weighing at least 300 grams, but less than 400 grams          [J
       (viii)   Weighing at least 200 grams, but less than 300 grams          [I
       (ix)     Weighing at least 100 grams, but less than 200 grams          IJ
       (x)      Weighing at least SO grams, but Jess than 100 grams           II
       (xi)     Weighing at least 20 grams, but less than 50 grams            []
       (xii)    Weighing less than 20 grams                                   II




                                                                      APPENDIX, p. 061
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-1
                              ECF No. 351         Page 64 ofPageID.2480
                                           filed 11/02/06    64             Page 4 of 8




 COUNT FOUR

    3. As to Count Four of the Indictment, Continuing Criminal Enterprise, we, the
       .Jury, find the Defendant Michael Clark:

       [ ] not guilty
       I)( guilty


 COUNT FIVE

    4. As to Count Five of the Indictment, Unlawful Use ofa Communication Facilities
       to Conspire to Possess with Intent to Distribute Controlled Substances, we, the
       .Jury, find the Defendant Michael Clark:

              r I not guilty
              Wguilty


 COUNT SIX

    5. As to Count Six of the lndi.c tment, Unlawful Use of a Communication
       Facilities to Conspire to Possess with Intent to Distribute Controlled
       Substances, we, the Jury, find the Defendant Michael Clark:

              ti<] not guilty
              l I guilty



COUNT SEVEN

    6. As to Count Seven of the Indictment, Unlawful Use of a Communication
       Facilities to Conspire to Possess with Intent to Disttibute Controlled
       Substances, we, tile Jury, find the Defendant Michael Clark:

             [ ] not guilty
             ~ guilty




                                                                  APPENDIX, p. 062
